Exhibit 10.3

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (the “Amendment”), dated as of
August 15, 2014, is among LEGGETT & PLATT, INCORPORATED, a Missouri corporation
(the “Borrower”), the lenders party hereto and JPMORGAN CHASE BANK, N.A. (the
“Administrative Agent”).

The Borrower, the Administrative Agent and certain lenders have entered into
that certain Credit Agreement dated as of August 19, 2011 (as amended by that
certain First Amendment to Credit Agreement dated as of August 22, 2013, and as
may be further amended, modified, supplemented or restated, the “Agreement”).

In connection with this Amendment, (a) J.P. Morgan Securities LLC, Wells Fargo
Securities, LLC and U.S. Bank National Association (“U.S. Bank”) are serving as
joint lead arrangers and joint bookrunners (with J.P. Morgan Securities LLC as
lead left arranger), (b) Wells Fargo Bank, National Association and U.S. Bank
are serving as co-syndication agents and (c) The Bank of Tokyo-Mitsubishi UFJ,
Ltd. and SunTrust Bank are serving as co-documentation agents.

The Borrower, the Administrative Agent and the lenders party hereto now desire
to (i) provide for the exit of Comerica Bank and UMB Bank N.A. (each an “Exiting
Lender” and, collectively, the “Exiting Lender”) as a lender under the
Agreement, (ii) add BMO Harris Bank as a lender under this Agreement and
(iii) amend the Agreement as herein set forth.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the date
hereof unless otherwise indicated:

ARTICLE 1.

Definitions

Section 1.1. Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Agreement, as amended hereby.

ARTICLE 2.

Amendments

Section 2.1. Credit Agreement. The Agreement is, effective on the date hereof,
hereby amended in its entirety to read as set forth in the attached Annex I. The
Schedules and Exhibits to the Agreement remain unmodified except to the extent
amended, modified or added below.

Section 2.2. Exhibits D-1 through D-4. The Exhibits to the Agreement are hereby
amended by adding a new Exhibit D-1, D-2, D-3 and D-4 thereto in the form as set
forth in Annex II hereto.

Section 2.3. Schedule 2.01. Schedule 2.01 to the Agreement is hereby deleted in
its entirety and the Schedule 2.01 attached hereto is inserted in lieu thereof.

 

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ARTICLE 3.

Lenders

Section 3.1. Exiting Lenders. By acknowledging and agreeing as provided on the
signature pages hereof, upon satisfaction of the conditions of effectiveness set
forth in Section 4.1 of this Amendment, each of Comerica Bank and UMB Bank N.A.
shall not (a) be a Lender under the Agreement and (b) have any rights or
obligations with respect to being a Lender, except for those that expressly
survive termination of the Agreement or termination of any Commitments
thereunder.

Section 3.2. New Lender. Simultaneously with the satisfaction of conditions of
effectiveness set forth in Section 4.1 of this Amendment, to the extent
necessary, BMO Harris Bank, (a) shall be a Lender under the Agreement, (b) shall
have all rights and obligations of a Lender under the Agreement and the Loan
Documents and (c) shall purchase an amount of Revolving Exposure such that,
after giving effect to this Amendment, the amount of BMO Harris Bank’s
Commitment that has been utilized will be equal to the product of (i) its
Applicable Percentage after giving effect to this Amendment and (ii) the total
Commitment of the Lenders that has been utilized.

Section 3.3. Purchase by Lenders. Simultaneously with the satisfaction of
conditions of effectiveness set forth in Section 4.1 of this Amendment, to the
extent necessary, each Lender existing prior to the effectiveness of this
Amendment, shall purchase or sell (as the case may be), without recourse, an
amount of Revolving Exposure such that, after giving effect to this Amendment,
the amount of each Lender’s Commitment that has been utilized will be equal to
the product of (i) its Applicable Percentage as amended by this Amendment and
(ii) the total Commitment of the Lenders that has been utilized. If, as a result
of such purchase, any Lender incurs any funding loss in respect of a Fixed Rate
Loan, the Borrower agrees to compensate such Lender as provided in Section 2.16
of the Credit Agreement.

ARTICLE 4.

Conditions to Effectiveness

Section 4.1. Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Amendment signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or other electronic transmission of a signed signature page
of this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable internally prepared
written opinion (addressed to the Administrative Agent, each Exiting Lender and
the Lenders and dated the Second Amendment Effective Date) of the Borrower’s
internal counsel covering such matters relating to the Borrower, this Amendment
and the Loan Documents as the Administrative Agent shall reasonably request.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of Borrower, the authorization of
the execution, delivery and performance of this Amendment, the Agreement as
amended by this Amendment and the other Loan Documents, and any other legal
matters relating to the Borrower or this Amendment, the Agreement as amended by
this Amendment and the other Loan Documents as the Administrative Agent may
request, all in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.

 

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Second Amendment Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including fees, charges and disbursements of counsel) or required to be
reimbursed or paid by the Borrower by this Amendment or under any other Loan
Document.

(e) The representations and warranties of Borrower set forth in this Amendment,
the Agreement and the other Loan Documents shall be true and correct on and as
of the Second Amendment Effective Date, except to the extent such
representations and warranties relate specifically to another date.

(f) No Default shall have occurred and be continuing.

(g) There shall have occurred no Material Adverse Effect since December 31,
2013.

(h) As of the Second Amendment Effective Date: (i) the Outstanding Credit shall
not exceed the aggregate amount of the Commitments; and (ii) the Swingline
Exposures shall not exceed the commitment of the Swingline Lender to make
Swingline Loans.

(i) The Administrative Agent shall have received a certificate from the chief
financial officer of Borrower, in form and substance reasonably acceptable to
the Administrative Agent, certifying that Borrower and its Subsidiaries, on a
consolidated basis after giving effect to this Amendment, and the transactions
contemplated hereby, are solvent.

(j) On the Second Amendment Effective Date, after giving effect to this
Amendment, and the transactions contemplated hereby, neither the Borrower nor
any of its subsidiaries shall have any material indebtedness for borrowed money
other than the Indebtedness permitted by the Agreement, as amended by this
Amendment.

(k) The Administrative Agent shall have received, at least five (5) days prior
to the Second Amendment Effective Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.

(l) All outstanding Loans made by the Exiting Lenders are paid in full at par.

ARTICLE 5.

Miscellaneous

Section 5.1. Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Agreement and except as expressly modified and superseded by this Amendment,
the terms and provisions of the Agreement and the other Loan Documents are
ratified and confirmed and shall continue in full force and effect. The
Borrower, the Lenders and the Administrative Agent agree that this Amendment is
a Loan Document as such term is defined in the Agreement and the Agreement as
amended hereby and the other Loan Documents shall continue to be legal, valid,
binding and enforceable in accordance with their respective terms.

Section 5.2. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders as follows: (a) after
giving effect to this Amendment, no Default exists; (b) after giving effect to
this Amendment, the representations and warranties set forth in the Agreement
are true and correct on and as of the date hereof with the same effect as though
made on

 

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

and as of such date except with respect to any representations and warranties
limited by their terms to a specific date; (c) the execution, delivery and
performance of this Amendment and the consummation of the transactions
contemplated hereby, (i) are within the legal power and authority of the
Borrower, (ii) have been duly authorized by all requisite actions, (iii) do not
and will not conflict with, contravene or violate any provision of or result in
a breach of or default under, or require the waiver (not already obtained) of
any provision of, or the consent (not already given) of any Person under the
terms of the Borrower’s articles of incorporation or by laws, or any indenture,
mortgage, deed of trust, loan or credit agreement or other agreement or
instrument to which the Borrower is a party or by which it is bound or to which
any of its properties are subject, (iv) will not violate, conflict with, give
rise to any liability under, or constitute a default under any law, regulation,
order (including, without limitation, all applicable state and federal
securities laws) or any other requirement of any court, tribunal, arbitrator, or
Governmental Authority, and (v) will not result in the creation, imposition, or
acceleration of any indebtedness or tax or any mortgage, lien, reservation,
covenant, restriction, or other encumbrance of any nature upon, or with respect
to, the Borrower or any of its properties; (d) this Amendment constitutes the
legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with its terms; and (e) the execution, delivery and
performance of this Amendment and the transactions contemplated hereby do not
require any action, approval or consent of, or filing with, any Governmental
Authority. All representations and warranties made in this Amendment shall
survive the execution and delivery of this Amendment, and no investigation by
the Administrative Agent or any Lender nor any closing shall affect the
representations and warranties or the right of the Administrative Agent and the
Lenders to rely upon them.

Section 5.3. Reference to Agreement. All agreements, documents, or instruments
now or hereafter executed and delivered pursuant to the terms of the Agreement,
including each Loan Document, are hereby amended so that any reference in such
agreements, documents, or instruments to the Agreement shall mean a reference to
the Agreement as amended hereby.

Section 5.4. Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Borrower, the Administrative Agent and the Lenders
and their respective successors and assigns, except the Borrower may not assign
or transfer any of its rights or obligations hereunder without the prior written
consent of each Lender. Any assignment in violation of this Section 5.4 shall be
void.

Section 5.5. Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment.

Section 5.6. Effect of Waiver. No consent or waiver, express or implied, by the
Administrative Agent or any Lender to or for any breach of or deviation from any
covenant, condition or duty by the Borrower shall be deemed a consent or waiver
to or of any other breach of the same or any other covenant, condition or duty.

Section 5.7. Severability. Any provision of this Amendment which is prohibited,
unenforceable or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition, unenforceability
or non–authorization without invalidating the remaining provisions hereof or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction.

 

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 5.8. Governing Law. This Amendment is governed by and construed in
accordance with the applicable law pertaining in the State of New York, other
than those conflict of law provisions that would defer to the substantive laws
of another jurisdiction. This governing law election has been made by the
parties in reliance (at least in part) on Section 5–1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.

Section 5.9. Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

Section 5.10. MISSOURI STATUTORY NOTICE. ORAL AGREEMENTS OR COMMITMENTS TO LOAN
MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT, INCLUDING
PROMISES TO EXTEND OR RENEW SUCH DEBT, ARE NOT ENFORCEABLE REGARDLESS OF THE
LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED TO THE AGREEMENT.
TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR(s)) FROM MISUNDERSTANDING OR
DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN
THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT
BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT.

[remainder of page intentionally blank]

 

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

LEGGETT & PLATT, INCORPORATED By:  

/s/ Sheri L. Mossbeck

  Sheri L. Mossbeck, Vice President and Treasurer By:  

/s/ Matthew C. Flanigan

  Matthew C. Flanigan, Executive Vice President & Chief Financial Officer    
JPMORGAN CHASE BANK, N.A., Individually and as Administrative Agent     By:  

/s/ Brandon K. Watkins

      Brandon K. Watkins, Vice President   WELLS FARGO BANK, NATIONAL
ASSOCIATION     By:  

/s/ Irena Stavreska

      Name:   Irena Stavreska       Title:   Vice President   U.S. BANK,
NATIONAL ASSOCIATION     By:  

/s/ Steven Dixon

      Name:   Steven Dixon       Title:   Vice President   THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD.     By:  

/s/ Jason Krogh

      Name:   Jason Krogh       Title:   Authorized Signatory   SUNTRUST BANK  
  By:  

/s/ Henry J. Spark

      Name:   Henry J. Spark       Title:   Vice President

 

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

    CITIZENS BANK, N.A. AS A SUCCESSOR TO RBS CITIZENS, N.A.     By:  

/s/ M. James Barry

      Name:   M. James Barry       Title:   Senior Vice President     TORONTO
DOMINION (TEXAS) LLC     By:  

/s/ Victor J. Huebner

      Name:   Victor J. Huebner       Title:   Authorized Signing Officer    
PNC BANK, NATIONAL ASSOCIATION     By:  

/s/ David Bentzinger

      Name:   David Bentzinger       Title:   Senior Vice President     COMPASS
BANK     By:  

/s/ Daniel Feldman

      Name:   Daniel Feldman       Title:   Vice President     BMO HARRIS BANK,
N.A.     By:  

/s/ Matt Mayer

      Name:   Matt Mayer       Title:   Vice President     FIFTH THIRD BANK    
By:  

/s/ Mark Stapleton

      Name:   Mark Stapleton       Title:   Vice President     ARVEST BANK    
By:  

/s/ Doug Doll

      Name:   Doug Doll       Title:   President/CEO

 

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED FOR PURPOSES OF SECTION 3.1 ONLY: COMERICA BANK By:  

/s/ H. Kowalski

  Name:   Heather Kowalski   Title:   Vice President ACKNOWLEDGED AND AGREED FOR
PURPOSES OF SECTION 3.1 ONLY: UMB BANK N.A. By:  

/s/ David A. Proffitt

  Name:   David A. Proffitt   Title:   Senior Vice President

 

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ANNEX I

TO

LEGGETT & PLATT, INCORPORATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ANNEX I TO SECOND AMENDMENT

 

 

 

CREDIT AGREEMENT

dated as of

19 August 2011

among

 

LOGO [g776140ex10_3pg010a.jpg]

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

 

LOGO [g776140ex10_3pg010b.jpg]

 

 

J.P. MORGAN SECURITIES LLC,

WELLS FARGO SECURITIES, LLC,

and

U.S. BANK NATIONAL ASSOCIATION

as Joint Bookrunners and Joint Lead Arrangers

with

Wells Fargo Bank, National Association and U.S. Bank National Association

as syndication agents

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as documentation agent

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

                 Page #  

ARTICLE I. Definitions

     1  

Section 1.01.

     Defined Terms      1  

Section 1.02.

     Types, Facility and Currencies of Loans      16  

Section 1.03.

     Terms Generally      16  

Section 1.04.

     Accounting Terms; GAAP      16  

Section 1.05.

     Conversion of Foreign Currencies      17        (a)    Dollar Equivalents
     17        (b)    Rounding–Off      17  

ARTICLE II. The Credits

     17  

Section 2.01.

     Commitments      17  

Section 2.02.

     Loans and Borrowings      17        (a)    Loans Made Ratably      17  
     (b)    Type of Loans and Borrowings      17        (c)    Minimum Amounts
     17        (d)    Limitation on Interest Periods      18  

Section 2.03.

     Requests for Revolving Borrowings      18  

Section 2.04.

     Competitive Bid Procedure      19        (a)    Competitive Loans and
Requests for Bids      19        (b)    Submission of Bids      19        (c)   
Acceptance and Rejection of Bids      19        (d)    Funding of Competitive
Bid Loans      20  

Section 2.05.

     Swingline Loans      20        (a)    Commitment      20        (b)   
Request for Swingline Borrowings      20        (c)    Lender Participation in
Swingline Loans      21  

Section 2.06.

     Letters of Credit      22        (a)    General      22        (b)   
Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions      22  
     (c)    Expiration Date; Cash Collateralization      22        (d)   
Participations      23        (e)    Reimbursement      23        (f)   
Obligations Absolute      24        (g)    Disbursement Procedures      24  
     (h)    Interim Interest      24        (i)    Cash Collateralization Upon
an Event of Default      24        (j)    Applicability of ISP and UCP      25  

Section 2.07.

     Funding of Borrowings      25        (a)    By the Lenders      25       
(b)    Borrowings Assumed Made      25  

Section 2.08.

     Interest Elections      25        (a)    Interest Options      25       
(b)    Interest Election Request      26        (c)    Contents of Election
Request      26        (d)    Limitations on Interest Election Requests      26
 

 

TABLE OF CONTENTS, Page i of iv



--------------------------------------------------------------------------------

Section 2.09.

     Termination and Reduction of Commitments      27  

Section 2.10.

     Repayment of Loans; Evidence of Debt      27        (a)    Promise to Repay
     27        (b)    Lender Records      27        (c)    Administrative Agent
Records      28        (d)    Records Prima Facie Evidence      28        (e)   
Promissory Notes      28  

Section 2.11.

     Prepayment of Loans      28        (a)    Optional Prepayment      28  
     (b)    Mandatory Prepayment; Mark to Market of Available Currencies      28
       (c)    Selection of Borrowings to be Prepaid      29        (d)    Notice
of Prepayment      29  

Section 2.12.

     Fees      29        (a)    Facility Fees      29        (b)    Letter of
Credit Fees      29        (c)    Agent Fees      30        (d)    Payment of
Fees      30  

Section 2.13.

     Interest      30        (a)    ABR Borrowings      30        (b)    Fixed
Rate Borrowings      30        (c)    Dollar Swingline Loans      30        (d)
   Competitive Loans      30        (e)    Default Interest      30        (f)
   Payment of Interest      31        (g)    Computation of Interest      31  

Section 2.14.

     Unavailability, Illegality, Alternate Rate of Interest      31        (a)
   Unavailability      31        (b)    Change in Legality      32         (c)
   Unavailability of Foreign Currency Loans      32  

Section 2.15.

     Increased Costs      32        (a)    Additional Costs      32        (b)
   Capital Adequacy      33        (c)    Certificate      33        (d)   
Limit on Compensation      33  

Section 2.16.

     Break Funding Payments      34  

Section 2.17.

     Taxes      34        (a)    Payments Free of Taxes      34        (b)   
Payment of Other Taxes by the Borrower      34        (c)    Evidence of
Payments      34        (d)    Tax Indemnity      34        (e)   
Indemnification by the Lenders      34        (f)    Status of Lenders      35  
     (g)    Treatment of Certain Refunds      36        (h)    Survival      37
       (i)    Defined Terms      37  

Section 2.18.

     Payments Generally; Pro Rata Treatment; Sharing of Payments      37       
(a)    Payments      37        (b)    Application of Payments      37        (c)
   Sharing of Payments; Limit on Set-off      38        (d)    Payments Assumed
Made      38  

 

TABLE OF CONTENTS, Page ii of iv



--------------------------------------------------------------------------------

Section 2.19.

     Mitigation Obligations; Replacement of Lenders      38        (a)   
Mitigation Obligations      38        (b)    Replacement of a Lender      38  

Section 2.20.

     Increase of Commitments; Incremental Term Loan      39        (a)   
Revolving Commitments      39        (b)    Incremental Term Loan      40  

Section 2.21.

     Defaulting Lenders      40        (a)    Suspension of Facility Fees     
40        (b)    Suspension of Voting      40        (c)    Participation
Exposure      40        (d)    Suspension of Swingline Loans and Letters of
Credit      41        (e)    Setoff Against Defaulting Lender      41        (f)
   Bankruptcy Event      41        (g)    Remedy of Defaulting Lender Status   
  42  

ARTICLE III. Representations and Warranties

     42  

Section 3.01.

     Status      42  

Section 3.02.

     Authority; No Conflict      42  

Section 3.03.

     Binding Effect      42  

Section 3.04.

     Governmental Approval      42  

Section 3.05.

     Litigation      43  

Section 3.06.

     Compliance with ERISA      43  

Section 3.07.

     Financial Information      43  

Section 3.08.

     Material Liabilities      43  

Section 3.09.

     Taxes      43  

Section 3.10.

     Environmental Compliance      43  

Section 3.11.

     Margin Securities      43  

Section 3.12.

     Other Revolving Credit Agreements      44  

Section 3.13.

     Compliance with Laws      44  

Section 3.14.

     Investment Company Act      44  

Section 3.15.

     Ownership of Property      44  

Section 3.16.

     Insurance      44  

Section 3.17.

     Sanctions      44  

ARTICLE IV. Conditions

     44  

Section 4.01.

     Effective Date      44  

Section 4.02.

     Each Credit Event      45  

ARTICLE V. Covenants

     46  

Section 5.01.

     Preservation of Existence, etc      46  

Section 5.02.

     Keeping of Books      46  

Section 5.03.

     Reporting Requirements      46  

Section 5.04.

     Taxes, Claims for Labor and Materials; Compliance with Laws      47       
(a)    Payment of Obligations      47        (b)    Compliance with Laws      47
       (c)    Compliance with Environmental Matters      47  

Section 5.05.

     Maintenance, etc      47  

Section 5.06.

     Insurance      48  

Section 5.07.

     Litigation      48  

 

TABLE OF CONTENTS, Page iii of iv



--------------------------------------------------------------------------------

Section 5.08.

     Liens      48  

Section 5.09.

     Character of Business      48  

Section 5.10.

     Merger; etc      48  

Section 5.11.

     Sale of Assets      48  

Section 5.12.

     Restriction on Funded Debt and Short–Term Debt      49  

Section 5.13.

     Multiemployer Plans      49  

Section 5.14.

     Ratio of Total Indebtedness to Total Capital      50  

Section 5.15.

     Use of Proceeds and Letters of Credit      50  

Section 5.16.

     Other Revolving Agreements      50  

ARTICLE VI. Events of Default

     50  

ARTICLE VII. The Administrative Agent

     52  

ARTICLE VIII. Miscellaneous

     54  

Section 8.01.

     Notices      54  

Section 8.02.

     Waivers; Amendments      55        (a)    No Waiver      55        (b)   
Amendment      56  

Section 8.03.

     Expenses; Indemnity      57        (a)    Expenses      57        (b)   
INDEMNIFICATION      57        (c)    Indemnification by Lenders      58       
(d)    Demand Obligations      58  

Section 8.04.

     Successors and Assigns      58        (a)    Benefit and Binding Effect   
  58        (b)    Assignments      58        (c)    Participations      60  
     (d)    Pledge      60  

Section 8.05.

     Survival      60  

Section 8.06.

     Counterparts; Integration; Effectiveness      60  

Section 8.07.

     Severability      61  

Section 8.08.

     Governing Law      61  

Section 8.09.

     WAIVER OF JURY TRIAL      61  

Section 8.10.

     Headings      61  

Section 8.11.

     Confidentiality      62  

Section 8.12.

     Maximum Interest Rate      62  

Section 8.13.

     USA PATRIOT Act      63  

Section 8.14.

     Recording of Conversations      63  

Section 8.15.

     Issuing Bank Funds      63  

Section 8.16.

     Payment of Available Currency      63  

 

TABLE OF CONTENTS, Page iv of iv



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES: Schedule 1.01    –      Existing Letters of Credit Schedule 2.01    –
     Commitments EXHIBITS: Exhibit A    –      Form of Assignment and Assumption
Exhibit B    –      Form of Opinion of Borrower’s Counsel Exhibit C    –     
Form of Increased Commitment Supplement Exhibit D-1    –      Form of U.S. Tax
Certificate (For Non-U.S. Lenders that are not Partnerships for U.S. Federal
Income Tax Purposes) Exhibit D-2    –      Form of U.S. Tax Certificate (For
Non-U.S. Lenders that are Partnerships for U.S. Federal Income Tax Purposes)
Exhibit D-3    –      Form of U.S. Tax Certificate (For Non-U.S. Participants
that are not Partnerships for U.S. Federal Income Tax Purposes) Exhibit D-4    –
     Form of U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

 

LIST OF SCHEDULES AND EXHIBITS, Solo Page



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of August 19, 2011, among LEGGETT & PLATT,
INCORPORATED, a Missouri corporation, the lenders party hereto, and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I.

Definitions

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, as of any day, an interest rate per annum equal to
(a) the LIBO Rate multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (and its subsidiaries and
affiliates) in its capacity as administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to it in Section 8.01(d).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that, for the avoidance of doubt, the Adjusted
LIBO Rate for any day shall be based on the LIBO Screen Rate at approximately
11:00 a.m. London time on such day. Any change in the Alternate Base Rate due to
a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that for
purposes of Section 2.21 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, with respect to any Fixed Rate Loan or
with respect to the facility fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under

 

CREDIT AGREEMENT, Page 1



--------------------------------------------------------------------------------

the caption “Fixed Spread” or “Facility Fee Rate”, as the case may be, based
upon the higher of the ratings by S&P and Moody’s, respectively, applicable on
such date to the Index Debt. In the event the ratings for the Index Debt fall
within different ratings categories, the Applicable Rate shall (a) be based on
the higher of such ratings if there is only one category difference between such
ratings or (b) be based on the category that is one level lower than the highest
of such ratings if there is more than one category difference between such
ratings.

 

Ratings for Index Debt

   Fixed Spread     Facility Fee Rate  

>= A+ / A1

     0.680 %      0.070 % 

= A / A2

     0.795 %      0.080 % 

= A- / A3

     0.900 %      0.100 % 

= BBB+ /Baa1

     1.000 %      0.125 % 

<=BBB/Baa2

     1.075 %      0.175 % 

For purposes of the foregoing, if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of Moody’s or S&P shall change, or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Borrower and the Administrative Agent shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 8.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Borrower and the Administrative
Agent.

“Available Currency” means dollars, Euros, British Pounds Sterling, Mexican
Pesos, Canadian Dollars, Swiss Francs and any other lawful currency which is
requested by the Borrower, reasonably acceptable to the Administrative Agent and
is freely transferable into dollars.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof, unless
such ownership interest results in or provides such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Leggett & Platt, Incorporated, a Missouri corporation.

 

CREDIT AGREEMENT, Page 2



--------------------------------------------------------------------------------

“Borrowing” means (a) Revolving Loans and Swingline Loans of the same Type,
made, converted or continued on the same date and, in the case of Fixed Rate
Loans, as to which a single currency and Interest Period is in effect and (b) a
Competitive Loan or group of Competitive Loans of the same Type made on the same
date.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing or
a Swingline Borrowing.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Fixed Rate Loan or
Set Rate Loan, the term “Business Day” shall also exclude any day on which banks
are not open for dealings in deposits of the applicable Available Currency in
London, England and in the interbank or other market used to determine the
interest rate thereon.

“Capitalized Lease” means any lease of real or personal property the obligation
for Rentals with respect to which is, or is required to be, capitalized for
financial reporting purposes under GAAP, provided that, there shall be excluded
from Capitalized Leases all leases of automotive equipment, other rolling stock
and office equipment.

“Cash Collateral” has the meaning assigned to such term in Section 2.06(c).

“Cash Pooling Arrangements” means cash pooling arrangements maintained by the
foreign Subsidiaries of the Company in the ordinary course of business in order
to manage cash and investments for such Subsidiaries.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement of (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the interpretation
or application thereof by any Governmental Authority or (c) compliance by any
Lender or any Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or any Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
Federal tax code. Any reference to any provision of the Code shall also include
the income tax regulations promulgated thereunder, whether final or temporary.

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09,
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 8.04 and (c) increased from time to time pursuant to
Section 2.20(a). The amount of each Lender’s Commitment as of the Second
Amendment Effective Date is set forth on Schedule 2.01, in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment or in
the

 

CREDIT AGREEMENT, Page 3



--------------------------------------------------------------------------------

Increase Commitment Supplement pursuant to which such Lender shall have assumed
or increased its Commitment, as applicable. As of the Second Amendment Effective
Date, the aggregate amount of the Lenders’ Commitments is $600,000,000.

“Communications” has the meaning assigned to it in Section 8.01(d)(ii).

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Variable
Rate or the Set Rate, as applicable, offered by the Lender making such
Competitive Bid.

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

“Competitive Loan” means a Loan made pursuant to Section 2.04.

“Competitive Loan Maturity Date” has the meaning assigned to such term in
Section 2.04.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Current Liabilities” shall mean such liabilities of the Borrower
and its Subsidiaries on a consolidated basis as shall be determined to
constitute current liabilities under GAAP.

“Consolidated Total Assets” for any period means the gross book value of the
assets of the Borrower and its Subsidiaries determined on a consolidated basis
in accordance with GAAP.

“Contract Rate” has the meaning assigned to such term in Section 8.12.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control,
which, together with the Borrower, are treated as a single employer under
Section 414(b) or 414(c) of the Code.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that (a) has failed, within two Business Days of the date required to be funded
or paid, to (i) fund any portion of its Loans, (ii) fund any portion of its
participations in Letters of Credit or Swingline Loans or (iii) pay over to any
Credit Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit

 

CREDIT AGREEMENT, Page 4



--------------------------------------------------------------------------------

Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

“dollars” or “$” refers to lawful money of the United States of America.

“Dollar Equivalent” means, as of any date of determination, (a) in the case of
any amount denominated in dollars, such amount, and (b) in the case of any
amount denominated in another currency, the amount of dollars which is
equivalent to such amount of other currency as of such date, determined by using
the Spot Rate on the date two (2) Business Days prior to such date or on such
other date as may be requested by the Borrower and approved by the
Administrative Agent. As used herein, the term “Spot Rate” means, with respect
to any day, the rate determined on such date on the basis of the offered
exchange rates, as reflected in the foreign currency exchange rate display of
the Reuters Group (or on any successor or substitute page, or any successor to
or substitute for Reuters Group, providing exchange rate quotations comparable
to those currently provided by the Reuters Group on such page, as determined by
the Administrative Agent from time to time) at or about 10:00 a.m. (New York,
New York time), to purchase dollars with the other applicable currency, provided
that, if at least two such offered rates appear on such display, the rate shall
be the arithmetic mean of such offered rates and, if no such offered rates are
so displayed, the Spot Rate shall be determined by the Administrative Agent on
the basis of the arithmetic mean of such offered rates as determined by the
Administrative Agent in accordance with its normal practice.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 8.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

“Entitled Person” has the meaning assigned to such term in Section 8.16.

“Environmental Judgments and Orders” means all judgments, decrees or orders
entered against the Borrower or one of its Subsidiaries arising from or in any
way associated with any Environmental Requirements, whether or not entered upon
consent.

 

CREDIT AGREEMENT, Page 5



--------------------------------------------------------------------------------

“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from any Environmental Requirements.

“Environmental Requirements” means any legal requirement relating to health,
safety or the environment and applicable to the Borrower, any Subsidiary or any
of their respective real property interests, including but not limited to any
such requirement under CERCLA or similar state legislation and all federal,
state and local laws, ordinances, regulations, orders, writs and decrees.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
from time to time, or any successor law, and all rules and regulations from time
to time promulgated thereunder. Any reference to any provision of ERISA shall
also be deemed to be a reference to any successor provision or provisions
thereof.

“Euro” means the single currency of the participating member states of the
European Union

“Event of Default” has the meaning assigned to such term in Article VI.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.19, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(d) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Statements” has the meaning assigned in Section 3.07.

“Fixed Rate” means, with respect to any Fixed Rate Borrowing (other than a Fixed
Rate Borrowing denominated in Mexican Pesos, British Pounds Sterling or Canadian
Dollars), the Available Currency in which it is denominated and the Interest
Period therefor, the rate appearing on the Reference

 

CREDIT AGREEMENT, Page 6



--------------------------------------------------------------------------------

Page (as defined below in this definition) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for deposits denominated in such Available Currency with a maturity
comparable to such Interest Period. In the event that such rate is not available
at such time for any reason, then the “Fixed Rate” with respect to such Fixed
Rate Borrowing, such Available Currency and such Interest Period shall be the
rate at which deposits in the Dollar Equivalent amount of $1,000,000 denominated
in such Available Currency and for a maturity comparable to such Interest Period
are offered by the principal London office of the Administrative Agent in
immediately available funds in the London or European (as determined by the
Administrative Agent) interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period. The “Fixed
Rate” with respect to a Fixed Rate Borrowing denominated in Mexican Pesos with
respect to each day during each Interest Period therefor shall be a rate of
interest per annum equal to the Mexican Peso Negotiated Rate. For purposes
hereof, the “Mexican Peso Negotiated Rate” means, with respect to a Fixed Rate
Borrowing denominated in Mexican Pesos, for the relevant Interest Period, a rate
per annum established by JPMorgan Chase Bank, N.A. in its sole and absolute
discretion, as last quoted to Borrower no later than 11:00 a.m., London time,
three Business Days prior to the disbursement or renewal of such Fixed Rate
Borrowing denominated in Mexican Pesos. The “Fixed Rate” with respect to a Fixed
Rate Borrowing denominated in British Pounds Sterling with respect to the
Interest Period therefor shall be the London interbank offer rate (LIBOR)
administered by the ICE Benchmark Administration (or any other person which
takes over the administration of that rate) as displayed on page LIBOR01 or
LIBOR02 of the Reuters screen as at or about 11:00 am London time on the first
day of such Interest Period (or any replacement Reuters page which displays that
rate) for a maturity comparable to the relevant Interest Period. The term
“Reference Page” means, with respect to a currency, the page of the Reuters
Group service providing rate quotations for deposits of such currency; provided
that in the event the Applicable Rate does not appear on such service, the term
“Reference Page” means the applicable page of such other comparable publicly
available rate quoting service as may be selected by the Administrative Agent.
For avoidance of doubt, the “Fixed Rate” with respect to a Fixed Rate Borrowing
denominated in Canadian Dollars with respect to the Interest Period therefor
shall be a rate of interest per annum equal to the CDOR Rate. For purposes
hereof, the “CDOR Rate” means, with respect to any Interest Period, the average
rate for bankers acceptances as administered by the Investment Industry
Regulatory Organization of Canada (or any other Person that takes over the
administration of that rate) with a tenor equal to the relevant period displayed
on CDOR01 page of the Reuters Monitor Service (or, in the event such rate does
not appear on a Reuters page or screen, on any successor or substitute page on
such screen or service that displays such rate, or on the appropriate page of
such other information service that publishes such rate from time to time as
selected by the Administrative Agent in its reasonable discretion) at or about
10:15 a.m. (Toronto, Ontario time) on the first day of the applicable Interest
Period. “Fixed Rate”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Fixed Rate.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is a resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Funded Debt” means the sum of:

(i) the sum of (a) all Indebtedness having a final maturity of more than 12
months from the date of determination thereof (or which is renewable or
extendable at the option of the obligor for a period or periods more than 12
months from the date of creation), including (without limitation) all guaranties
included in the definition of Indebtedness extending more than 12 months from
the date of such guaranties; plus (b) Capitalized Leases; minus

(ii) to the extent included is the Indebtedness under clause (i) of this
definition, the sum of (a) any portion of such Indebtedness which is properly
included in Consolidated Current Liabilities and (b) the aggregate undrawn
amount of all letters of credit issued for the account of the Borrower or any
Subsidiary.

 

CREDIT AGREEMENT, Page 7



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the provisions of Section 1.04.

“Governmental Authority” means any nation or government, any state, department,
agency or other political subdivision thereof, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to any government (including any supra-national bodies such as the
European Union or the European Central Bank), any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervision
or any successor or similar authority to any of the foregoing) and any
corporation or other entity owned or controlled (through stock or capital
ownership or otherwise) by any of the foregoing.

“Hazardous Materials” includes, without limitation, (a) hazardous waste, as
defined in the Resource Conservation and Recovery Act of 1980, 42 U.S.C. §6901
et seq. and its implementing regulations, and amendments, or in any applicable
state or local law or regulation, (b) “hazardous substance”, “pollutant”, or
“contaminant” as defined in CERCLA or in any applicable state or local law or
regulation, (c) gasoline, or any other petroleum product or by–product,
including, crude oil or any fraction thereof and (d) toxic substances, as
defined in the Toxic Substances Control Act of 1976, or in any applicable state
or local law or regulation, as each such Act, statute or regulation may be
amended from time to time.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Increase Amount” has the meaning assigned to such term in Section 2.20(a).

“Increased Commitment Supplement” has the meaning specified in Section 2.20(a).

“Incremental Term Loan” has the meaning specified in Section 2.20(b).

“Incremental Term Loan Amendment” has the meaning specified in Section 2.20(b).

“Indebtedness” of any corporation or other business entity shall include,
without duplication, all obligations of such entity which consists of (i) debt
for borrowed money, (ii) obligations secured by any lien or other charge upon
property or assets owned by such entity, even though such entity has not assumed
or become liable for the payment of such obligations, including obligations
arising in connection with Permitted Securitization Transactions,
(iii) obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such entity,
(iv) obligations arising under or in connection with any letter of credit,
including all undrawn amounts and all amounts drawn and not reimbursed under any
letter of credit (unless Cash Collateral has been provided to the Administrative
Agent to secure the obligations with respect thereto in accordance with the
provisions of this Agreement), (v) Synthetic Lease Obligations, (vi) all
guaranties of obligations of others made by the Borrower and/or its
Subsidiaries, or (vii) obligations under Capitalized Leases. “Guaranty” for
purposes of this Agreement refers to all forms of undertaking to guarantee the
obligations of others, by way of guaranty, suretyship or otherwise.
Notwithstanding the foregoing, Indebtedness shall not include (a) money borrowed
by Subsidiaries from the Borrower or from other Subsidiaries, including money
borrowed by foreign Subsidiaries as a result of Cash Pooling Arrangements,
(b) money borrowed by the

 

CREDIT AGREEMENT, Page 8



--------------------------------------------------------------------------------

Borrower from Subsidiaries, (c) a guaranty by the Borrower or a Subsidiary, if,
in connection with the giving of the guaranty by the Borrower or Subsidiary,
Indebtedness is placed on the Borrower’s balance sheet as a result of
transactions with respect to which the guaranty was given or if such guaranty is
a performance and completion guaranty applicable to a Subsidiary, (d) trade
accounts payable and expenses arising out of or incurred in the ordinary course
of business, or (e) fair value adjustments required by Statement of Financial
Accounting Standards No. 133, “Accounting for Derivative Investments and Hedging
Activities”, as amended from time to time.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a) hereof, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 8.03.

“Index Debt” means senior, unsecured long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Information” has the meaning assigned to such term in Section 8.11.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Fixed Rate
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Fixed Rate Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period, (c) with respect to any dollar Swingline
Loan, the day that such Loan is required to be repaid, (d) with respect to any
Variable Rate Loan, the last day of each March, June, September and December (or
any other dates that are specified in the applicable Competitive Bid Request as
Interest Payment Dates with respect to such Borrowing) and on the related
Competitive Loan Maturity Date, and (e) with respect to any Set Rate Loan, the
Competitive Loan Maturity Date applicable to such Loan and, in the case of a Set
Rate Loan with a Competitive Loan Maturity Date of more than three months’
duration from the date the Loan is made, each day prior to the applicable
Competitive Loan Maturity Date that occurs at intervals of three months’
duration after the day such Competitive Loan is made (or any other dates that
are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing).

“Interest Period” means with respect to any Fixed Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the seventh day
thereafter or ending on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter, as the Borrower may elect,
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period (other than a seven day
Interest Period) that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

CREDIT AGREEMENT, Page 9



--------------------------------------------------------------------------------

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for the applicable
currency that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means any Lender in its capacity as the issuer of one or more
Letters of Credit hereunder. Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate. No Lender shall be
required to be an Issuing Bank unless it has agreed to issue one or more Letters
of Credit hereunder.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the Dollar Equivalent sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Increased Commitment Supplement, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means (a) any letter of credit issued pursuant to this
Agreement and (b) the letters of credit listed on Schedule 1.01 hereto.

“LIBO Rate” means the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for the relevant currency) for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case the “LIBO Screen Rate”) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that, if the LIBO Screen Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement and
provided, further, if the LIBO Screen Rate shall not be available at

 

CREDIT AGREEMENT, Page 10



--------------------------------------------------------------------------------

such time for such Interest Period (an “Impacted Interest Period”) with respect
to the applicable currency then the LIBO Rate shall be the Interpolated Rate,
provided, that, if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”

“Lien” means any mortgage, lien, pledge, charge, security interest or security
device of any kind (including liens or charges upon properties acquired or to be
acquired under conditional sales agreements or other title retention devices) in
respect of property of a Person, whether now owned or hereafter acquired, or
upon any income or profits therefrom.

“Loan Documents” means this Agreement, any notes executed pursuant to
Section 2.10 and all other certificates, agreements and other documents or
instruments now or hereafter executed and/or delivered pursuant to or in
connection with the foregoing.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Major Currency” means dollars, Euros, British Pounds Sterling, Mexican Pesos,
Canadian Dollars, Swiss Francs and any other lawful currency which is requested
by the Borrower, reasonably acceptable to the Administrative Agent, is freely
transferable into dollars and that all the Lenders have the capability to fund,
as determined by the Administrative Agent based on discussions with each of the
Lenders.

“Material Adverse Effect” means a material adverse effect on: (i) the business
operations, affairs, financial condition, assets or properties of the Borrower
and its Subsidiaries taken as a whole; (ii) the ability of the Borrower to
perform its obligations under this Agreement or any Loan Document; or (iii) the
legality, validity or enforceability of this Agreement or any Loan Document.

“Maturity Date” means August 19, 2019. By written notice sent to the
Administrative Agent and the Lenders, the Borrower may request that the then
effective Maturity Date (the “Current Maturity Date”) be extended to a date one
year from the then Current Maturity Date (an “Extension Request”). An Extension
Request may be delivered by the Borrower to the Administrative Agent and the
Lenders at any time prior to the date which is 90 days prior to the then Current
Maturity Date when no Default exists. Within 45 days of the receipt by the
Lenders of an Extension Request, each Lender shall provide the Administrative
Agent and the Borrower with a written consent to, or a rejection of, the
Borrower’s Extension Request. The decision whether to accept or reject an
Extension Request shall be made by each Lender in its sole discretion based on
such information as it may deem necessary and no Lender shall have any
obligation to agree to any extension of the then Current Maturity Date. The
failure of a Lender to respond to any Extension Request within such 45-day
period shall be deemed a rejection of such request. If all the Lenders consent
to an Extension Request, the Maturity Date shall be the date one year from the
then Current Maturity Date as specified in a notice from the Administrative
Agent. If Lenders holding 25% or less of the Revolving Exposures and unused
Commitments reject an Extension Request (the “Rejecting Lenders”), then the
Borrower may take one of the following actions on or before the then Current
Maturity Date: (i) by written notice to each Rejecting Lender and the
Administrative Agent, terminate the Commitment of each Rejecting Lender if
simultaneously with such termination the Borrower pays to each Rejecting Lender
all amounts owed by the Borrower to such Rejecting Lender hereunder or
(ii) treat such Rejecting Lender as a Non-consenting Lender under
Section 2.19(b). If the Borrower consummates either of the foregoing actions on
or before the then Current Maturity Date, then the Maturity Date shall be the
date one year from the then Current Maturity Date as specified in a notice from
the Administrative Agent.

 

CREDIT AGREEMENT, Page 11



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning assigned to such term in Section 8.12.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized rating agency.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Worth” has the meaning assigned to such term in clause (g) of Article VI.

“New Lender” has the meaning assigned to such term in Section 2.20(a).

“Original Currency” has the meaning assigned to such term in Section 8.16.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Currency” has the meaning assigned to such term in Section 8.16.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Outstanding Credit” means an amount equal to the sum of the total Revolving
Exposures plus the aggregate Dollar Equivalent principal amount of outstanding
Competitive Loans.

“Participant” has the meaning set forth in Section 8.04.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Securitization Transaction” means any transaction or series of
transactions structured as true sales pursuant to which the Borrower or any of
its Subsidiaries may sell, convey or otherwise transfer to a Receivable Entity
(in the case of a transfer by the Borrower or any of its Subsidiaries) and any
other Person (in the case of a transfer by a Receivable Entity) any accounts
receivable (whether now existing or arising in the future) of the Borrower or
any of its Subsidiaries (and any assets related thereto including, without
limitation, all collateral securing such accounts receivable, all contracts and
all guarantees or other obligations in respect of such accounts receivables and
proceeds of such accounts receivable); provided that for any such transaction to
constitute a Permitted Securitization Transaction hereunder, the purchase
commitment of the Receivable Entity shall not exceed $200,000,000. As used in
this definition, the term “Receivable Entity” means a bankruptcy remote single
purposes entity that is a Subsidiary of the Borrower or another Person in which
the Borrower or any Subsidiary of the Borrower makes an investment and that is
established for the sole purpose of purchasing accounts receivable from the
Borrower and its Subsidiaries in transactions structured as true sales.

 

CREDIT AGREEMENT, Page 12



--------------------------------------------------------------------------------

“Person” means an individual, a corporation, a partnership, a limited liability
company, an unincorporated association, a trust or any other entity or
organization, including, but not limited to, a government or political
subdivision or an agency or instrumentality thereof.

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by the Borrower or any member of the
Controlled Group for employees of any member of the Controlled Group or
(ii) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made
contributions.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Register” has the meaning set forth in Section 8.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Rentals” means all fixed rents payable by the lessee for the applicable period
exclusive of any amounts required to be paid on account of maintenance, repairs,
insurance, taxes, and similar charges. The term “Rentals” shall not include
Rentals payable under leases between the Borrower and any Subsidiary or between
any Subsidiaries.

“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments representing more than 50% of the sum of the total Revolving
Exposures and unused Commitments at such time; provided that, for purposes of
declaring the Loans to be due and payable pursuant to Article VI, and for all
purposes after the Loans become due and payable pursuant to Article VI or the
Commitments expire or terminate, the outstanding Competitive Loans of the
Lenders shall be included in their respective Revolving Exposures in determining
the Required Lenders.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding Dollar Equivalent principal amount of such Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw–Hill, Inc.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).

 

CREDIT AGREEMENT, Page 13



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Second Amendment Effective Date” means August 15, 2014.

“Secured Debt” shall mean all (a) Funded Debt, Short-Term Debt and other
Indebtedness secured by a mortgage, security interest, pledge, or other lien on
property or assets or by any title retention agreement, (b) all Funded Debt in
respect of Capitalized Leases, and (c) the aggregate amount of uncollected
accounts receivable of the Borrower subject at such time to a sale of
receivables (or similar transaction, including any Permitted Securitization
Transaction) regardless of whether such transaction is effected in a manner that
would not be reflected on the balance sheet of the Borrower in accordance with
GAAP.

“Set Rate” means, with respect to any Competitive Loan (other than a Variable
Rate Competitive Loan), the fixed rate of interest per annum specified by the
Lender making such Competitive Loan in its related Competitive Bid. “Set Rate”
when used in reference to any Loan or Borrowing, refers to whether such Loan, or
the Loans comprising such Borrowing, are bearing interest at a rate determined
by reference to a Set Rate.

“Short–Term Debt” means (i) Indebtedness of the Borrower and its Subsidiaries
for money borrowed from banks, trust companies and others having a maturity of
no more than one year from the date of origin and not extendable or renewable at
the option of the obligor, excluding however, to the extent included, the
aggregate undrawn amount of all letters of credit issued for the account of the
Borrower or any Subsidiary; and (ii) guaranties which constitute Indebtedness
but not Funded Debt.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D.

“Subsidiary” means any corporation, partnership, or other business entity, 80%
or more of the outstanding stock of which, or ownership interest in, is owned by
the Borrower, a Subsidiary, the Borrower and one or more other Subsidiaries or
another Subsidiary together with one or more other Subsidiaries (except
directors qualifying shares, if any), except that the term “Subsidiary” shall
not include any Unrestricted Subsidiary.

“Swingline Exposure” means, at any time, the aggregate Dollar Equivalent
principal amount of all Swingline Loans outstanding at such time. The Swingline
Exposure of any Lender (including the Swingline Lender) at any time shall be its
Applicable Percentage of the total Swingline Exposure at such time.

 

CREDIT AGREEMENT, Page 14



--------------------------------------------------------------------------------

“Swingline Lender” means JPMorgan Chase Bank, N.A. in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a loan made pursuant to Section 2.05.

“Synthetic Lease Obligation” means the obligation to pay rent or other payment
amounts under a lease of (or other indebtedness arrangements conveying the right
to use) real or personal property which may be classified and accounted for as
an operating lease or off–balance sheet liability for accounting purposes but as
a secured or unsecured loan for tax purposes under the Code.

“Tax Returns” has the meaning assigned in Section 3.09.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Lender” has the meaning assigned in Section 2.20(b).

“Total Capital” means the sum of Total Indebtedness and stockholders’ equity of
the Borrower and its Subsidiaries determined on a consolidated basis, without
duplication, in accordance with GAAP.

“Total Indebtedness” means the sum of (a) the aggregate amount of Indebtedness
of the Borrower and its Subsidiaries at any given time minus (b), to the extent
included is such Indebtedness, the aggregate undrawn amount of all letters of
credit issued for the account of the Borrower or any Subsidiary.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Fixed Rate, the Alternate Base Rate, the Federal
Funds Effective Rate, the Set Rate or the Variable Rate.

“UCP” means the Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 600, as the same
may be amended from time to time.

“Unrestricted Subsidiary” means (i) any corporation partnership or other
business entity that is owned in part by the Borrower, by Subsidiaries and/or by
any other Unrestricted Subsidiaries and does not fall within the definition of
“Subsidiary” and (ii) any Subsidiary which the Borrower may designate as an
Unrestricted Subsidiary by at least five days notice to the Administrative
Agent; provided, however, that the Borrower may make such designation only if
the Borrower, both immediately before and immediately after the delivery of such
designation to the Administrative Agent, would have been entitled to create
other Funded Debt under Section 5.12 hereof. As of the Effective Date, the
following are Unrestricted Subsidiaries under clause (i) of this definition:
Jiangyan Intes-Leggett & Platt Special Textile Co. Ltd.; Pullmaflex Southern
Africa (Proprietary) Limited; Pointe Lookout, L.P.; Webb City Apartments, L.P.;
Raymond James Missouri Tax Credit Fund III L.L.C.; and Raymond James Missouri
Tax Credit Fund IV L.L.C.As of the Effective Date, no Unrestricted Subsidiaries
have been designated under clause (ii) of this definition and the Borrower may
not designate any Subsidiary as an Unrestricted Subsidiary under clause (ii) of
this definition if, after giving effect to such designation, the total assets of
subsidiaries so designated would exceed 20% of Consolidated Total Assets. No
Unrestricted Subsidiary as such shall be subject to any of the provisions of
this Agreement. In addition, the Borrower shall not consolidate or partially
consolidate any Unrestricted Subsidiary for purposes of this Agreement
notwithstanding GAAP.

 

CREDIT AGREEMENT, Page 15



--------------------------------------------------------------------------------

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Variable Rate” means, with respect to any Competitive Loan (other than a Set
Rate Competitive Loan), the variable rate of interest per annum specified by the
Lender making such Competitive Loan in its related Competitive Bid, which may be
expressed as a variable rate, plus or minus an applicable margin. “Variable
Rate” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to a Variable Rate. No Variable Rate Borrowing may be
established with respect to any Available Currency other than dollars.

Section 1.02. Types, Facility and Currencies of Loans. Loans and Borrowings
hereunder are distinguished and referred to herein by Type (i.e., ABR, Fixed
Rate, Federal Funds Effective Rate, Set Rate or Variable Rate), by the Available
Currency in which it is denominated and by the facility provided herein under
which such Loan or Borrowing is made (i.e., under Section 2.01 and thus a
“Revolving Loan” or “Revolving Borrowing” under Section 2.04 and thus a
“Competitive Loan” or “Competitive Borrowing” or made under Section 2.05 and
thus a “Swingline Loan” or “Swingline Borrowing”) or by any one or more of the
foregoing.

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower or any Subsidiary at
“fair value”, as defined therein.

 

CREDIT AGREEMENT, Page 16



--------------------------------------------------------------------------------

Section 1.05. Conversion of Foreign Currencies.

(a) Dollar Equivalents. The Administrative Agent shall determine the Dollar
Equivalent of any amount when required or permitted hereby, and a determination
thereof by the Administrative Agent shall be conclusive absent manifest error.
The Administrative Agent may, but shall not be obligated to, rely on any
determination by the Borrower. The Administrative Agent may determine or
redetermine the Dollar Equivalent of any amount on any date either in its own
discretion or upon the request of the Borrower or any Lender, including without
limitation, the Dollar Equivalent of any Loan or Letter of Credit made or issued
in an Available Currency other than dollars.

(b) Rounding–Off. The Administrative Agent may set up appropriate rounding–off
mechanisms or otherwise round–off amounts hereunder to the nearest higher or
lower amount in whole dollars, whole Euros or whole units of any other Available
Currency or whole cents or other sub unit of an Available Currency to ensure
amounts owing by any party hereunder or that otherwise need to be calculated or
converted hereunder are expressed in whole units of the applicable Available
Currency or in whole sub units of the applicable Available Currency, as may be
necessary or appropriate.

ARTICLE II.

The Credits

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make advances to the Borrower in the Major Currency
requested from time to time during the Revolving Availability Period in an
aggregate principal amount that will not result in: (a) such Lender’s Revolving
Exposure exceeding such Lender’s Commitment or (b) the Outstanding Credit
exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow loans under this Section 2.01.

Section 2.02. Loans and Borrowings.

(a) Loans Made Ratably. Each Revolving Loan shall be made as part of a Borrowing
consisting of Loans of the same Type made by the Lenders ratably in accordance
with their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Type of Loans and Borrowings. Subject to Section 2.14, each Revolving
Borrowing shall be comprised entirely of dollar ABR Loans or Major Currency
Fixed Rate Loans as the Borrower may request in accordance herewith; provided
that all Borrowings made on the Effective Date must be made as ABR Borrowings
and no Revolving Borrowing may be denominated in any currency other than a Major
Currency. Each Swingline Loan that is denominated in a currency other than
dollars shall be a Fixed Rate Loan and each Swingline Loan that is denominated
in dollars shall be a Federal Funds Effective Rate Loan. Each Lender at its
option may make any Fixed Rate Loan or Set Rate Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

(c) Minimum Amounts. At the commencement of each Interest Period for any Fixed
Rate Revolving Borrowing, such Borrowing shall be in an aggregate amount that is
an integral Dollar Equivalent multiple of $1,000,000 and not less than
$1,000,000. At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of

 

CREDIT AGREEMENT, Page 17



--------------------------------------------------------------------------------

$100,000 and not less than $100,000; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
total Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall be in
an amount that is a Dollar Equivalent integral multiple of $250,000 and not less
than $250,000. Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of ten
Fixed Rate Revolving Borrowings outstanding and ten Fixed Rate Swingline
Borrowings.

(d) Limitation on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Fixed Rate Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date.

Section 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a dollar Revolving Fixed Rate Borrowing, not later
than 12:00 noon, New York City time, three Business Days before the date of the
proposed Borrowing; (b) in the case of a Revolving Fixed Rate Borrowing
denominated in a Major Currency other than dollars, not later than 9:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing; or (c) in the case of an ABR Revolving Borrowing, not later than
12:00 noon, New York City time, on the Business Day of the proposed Borrowing.
Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower. Each such telephonic and written Borrowing Request for a
Revolving Borrowing shall specify the following information in compliance with
Section 2.02:

(i) the aggregate amount of such Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Fixed Rate
Borrowing;

(iv) the Major Currency in which such Borrowing is to be denominated;

(v) in the case of a Fixed Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Fixed Rate Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of seven days’
duration. If no Major Currency is specified with respect to any requested Fixed
Rate Borrowing, then the Borrower shall be deemed to have selected dollars as
the Major Currency. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 

CREDIT AGREEMENT, Page 18



--------------------------------------------------------------------------------

Section 2.04. Competitive Bid Procedure.

(a) Competitive Loans and Requests for Bids. Subject to the terms and conditions
set forth herein, from time to time during the Revolving Availability Period the
Borrower may request Competitive Bids and may (but shall not have any obligation
to) accept Competitive Bids and borrow the loans proposed thereby; provided that
the Outstanding Credit shall not exceed the total Commitments at any time. To
request Competitive Bids, the Borrower shall notify each Lender of such request
by telephone, in the case of a Set Rate Borrowing, not later than 12:00 noon,
New York City time, four Business Days before the date of the proposed Borrowing
and, in the case of a Variable Rate Borrowing, not later than 9:00 a.m., New
York City time, on the Business Day of the proposed Borrowing. Each such
telephonic Competitive Bid Request shall be confirmed promptly by hand delivery
or telecopy to the Administrative Agent and each Lender of a written Competitive
Bid Request in a form approved by the Borrower and the Administrative Agent and
signed by the Borrower. Each such telephonic and written Competitive Bid Request
shall be the same for each Lender and shall specify the following information:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Variable Rate Borrowing or a Set Rate
Borrowing;

(iv) the date, which may not extend past the Maturity Date, on which the
Competitive Loan will become fully due and payable (such date applicable to a
Competitive Loan, herein, its “Competitive Loan Maturity Date” and when
establishing such date for a Set Rate Loan, the Borrower shall select a date so
the period during which such Competitive Loan is outstanding shall be a period
contemplated by the definition of the term “Interest Period”);

(v) the Available Currency to be applicable to such Borrowing (provided that
Variable Rate Borrowings may only be denominated in dollars); and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of paragraph (d) of this
Section.

(b) Submission of Bids. Each Lender may (but shall not have any obligation to)
make one or more Competitive Bids to the Borrower in response to a Competitive
Bid Request. Each Competitive Bid by a Lender must be in a form approved by the
Borrower and must be received by the Borrower by telecopy, in the case of a Set
Rate Competitive Borrowing, not later than 9:30 a.m., New York City time, three
Business Days before the proposed date of such Competitive Borrowing, and in the
case of a Variable Rate Borrowing, not later than 12:00 Noon, New York City
time, on the proposed date of such Competitive Borrowing. Competitive Bids that
do not conform substantially to the form approved by the Borrower may be
rejected by the Borrower, and the Borrower shall notify the applicable Lender as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount of the Competitive Loan or Loans that the Lender is willing to make and
(ii) the Competitive Bid Rate or Rates at which the Lender is prepared to make
such Loan or Loans (with such Set Rate or any applicable margin included in the
calculation of the Variable Rate, expressed as a percentage rate per annum in
the form of a decimal to no more than four decimal places).

(c) Acceptance and Rejection of Bids. Subject only to the provisions of this
paragraph, the Borrower may accept or reject any Competitive Bid. The Borrower
shall notify the Administrative Agent and the Lenders by telephone, confirmed by
telecopy whether and to what extent it

 

CREDIT AGREEMENT, Page 19



--------------------------------------------------------------------------------

has decided to accept or reject each Competitive Bid, in the case of a Fixed
Rate Competitive Borrowing, not later than 10:30 a.m., New York City time, three
Business Days before the date of the proposed Competitive Borrowing, and in the
case of a Variable Rate Borrowing, not later than 1:00 p.m., New York City time,
on the proposed date of the Competitive Borrowing; provided that (i) the failure
of the Borrower to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) the Borrower shall not accept a Competitive Bid made at a
particular Competitive Bid Rate if the Borrower rejects a Competitive Bid made
at a lower Competitive Bid Rate, (iii) the aggregate amount of the Competitive
Bids accepted by the Borrower shall not exceed the aggregate amount of the
requested Competitive Borrowing specified in the related Competitive Bid
Request, and (iv) to the extent necessary to comply with clause (iii) above, the
Borrower may accept Competitive Bids at the same Competitive Bid Rate in part,
which acceptance, in the case of multiple Competitive Bids at such Competitive
Bid Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid. A notice given by the Borrower pursuant to this paragraph shall
be irrevocable and once notified of the acceptance of its bid under this
paragraph, each successful bidder will thereupon become bound, subject to the
terms and conditions hereof, to make the Competitive Loan in respect of which
its Competitive Bid has been accepted; provided that the obligations of such
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Competitive Loans as required.

(d) Funding of Competitive Bid Loans. Each Lender that is bound to make a
Competitive Loan shall make such Loan on the proposed date thereof by wire
transfer of immediately available funds by 3:00 p.m., New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such
Competitive Loan available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent or by wire transfer, automated clearing house debit or
interbank transfer to such other account, accounts or Persons designated by the
Borrower in the applicable Competitive Bid Request; provided that Competitive
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted to the applicable Issuing Bank.

Section 2.05. Swingline Loans.

(a) Commitment. Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make advances to the Borrower in the applicable
Available Currency requested from time to time during the Revolving Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in: (i) the aggregate Dollar Equivalent principal amount of Swingline
Loans exceeding $60,000,000, (ii) the sum of the total Revolving Exposures
exceeding the total Commitments; (iii) any Lender’s Revolving Exposure exceeding
such Lender’s Commitment and (iv) the Outstanding Credit exceeding the total
Commitments; provided that the Swingline Lender shall not be required to make a
dollar Swingline Loan to refinance an outstanding dollar Swingline Loan. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Swingline Loans.

(b) Request for Swingline Borrowings. To request a dollar Swingline Loan, the
Borrower shall notify the Administrative Agent of such request by telephone
(confirmed by telecopy), not later than 2:00 p.m., New York City time, on the
day of a proposed Swingline Loan. To request a Swingline Loan denominated in an
Available Currency other than dollars, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 9:00 a.m., New York City time, three Business Days before the date of
the proposed Swingline Loan. Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day), the amount of the
requested Swingline Loan, the Available Currency with which such Swingline Loan
will be denominated and if such Swingline Loan will accrue interest at a Fixed
Rate, the Interest Period

 

CREDIT AGREEMENT, Page 20



--------------------------------------------------------------------------------

applicable thereto. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower. The Swingline Lender shall
make each Swingline Loan available to the Borrower by means of a credit to the
general deposit account of the Borrower with the Swingline Lender (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(e), by remittance through the Administrative Agent
to the applicable Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan. With respect to the payment of any amount
denominated in Euros, the Swingline Lender shall not be liable to the Borrower
or any of the Lenders in any way whatsoever for any delay, or the consequences
of any delay, in the crediting to any account of any amount required by this
Agreement to be paid by the Swingline Lender in Euros if the Swingline Lender
shall have taken all relevant steps to achieve, on the date required by this
Agreement, the payment of such amount in Euros and in immediately available,
freely transferable, cleared funds to the account with the bank in the principal
financial center in the participating member state of the European Union which
the Borrower shall have specified for such purpose. “All relevant steps” means
all such steps as may be prescribed from time to time by the regulations or
operating procedures of such clearing or settlement system as the Swingline
Lender may from time to time determine for the purpose of clearing and settling
payments of Euros.

(c) Lender Participation in Swingline Loans. The Swingline Lender may by written
notice given to the Administrative Agent not later than 10:00 a.m., New York
City time, on any Business Day require the Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans then outstanding.
Such notice shall specify the aggregate amount of Swingline Loans in which
Lenders will participate and the Available Currency in which such Swingline
Loans are denominated. Promptly upon receipt of notice under this paragraph, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Applicable Percentage of the amount of such Swingline Loan
or Loans. Each Lender hereby absolutely and unconditionally agrees, three
Business Days after the date of receipt of such notice with respect to Major
Currency Swingline Loans and on the date of the receipt of such notice with
respect to other Swingline Loans, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of: (A) the
amount of any applicable Major Currency Swingline Loan or Loans in the currency
in which such Loan or Loans is denominated and (B) the Dollar Equivalent amount
of any other Swingline Loan or Loans in dollars. Each Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
the applicable currency in immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender
and shall be made by the Borrower: (A) if payment is made with respect to a
Major Currency Swingline Loan, in the currency in which such Loan is denominated
and (B) with respect to other Swingline Loans, in dollars and in the Dollar
Equivalent amount of the applicable Swingline Loan. Any amounts received by the
Swingline Lender from the Borrower (or other party on behalf of the Borrower) in
respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this paragraph and to the Swingline Lender,
as their interests may appear; provided that any such payment so remitted shall
be repaid to the Swingline Lender or to the Administrative Agent, as applicable,
if and to

 

CREDIT AGREEMENT, Page 21



--------------------------------------------------------------------------------

the extent such payment is required to be refunded to the Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

Section 2.06. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of letters of credit for its own account or the account
of one of its Subsidiaries, in a form reasonably acceptable to the Borrower and
the Administrative Agent and the applicable Issuing Bank, at any time and from
time to time during the Revolving Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, any Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the currency in which such Letter of Credit is
to be issued, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension: (i) the total Revolving
Exposures shall not exceed the total Commitments, (ii) no Lender’s Revolving
Exposures shall exceed such Lender’s Commitment; (iii) the Outstanding Credit
shall not exceed the total Commitments; and (iv) the LC Exposure shall not
exceed $250,000,000.

(c) Expiration Date; Cash Collateralization. Each Letter of Credit shall expire
at or prior to the close of business on the earlier of (i) the date up to
thirteen months after the date of the issuance of such Letter of Credit (or, in
the case of any renewal or extension thereof, up to thirteen months after such
renewal or extension) (provided that any Letter of Credit may provide for the
renewal thereof for additional up to thirteen month periods not to extend past
the date in clause (ii) below) and (ii) the date five Business Days prior to the
Maturity Date; provided that the expiration date of a Letter of Credit may
extend beyond the date referenced in clause (ii) above if the Borrower has on
the date of its issuance: (A) posted cash collateral to the Administrative Agent
in an amount in the applicable currency in which the related Letter of Credit is
issued and in immediate available funds equal to the amount of the related
LC Exposure plus any accrued and unpaid interest thereon (any cash collateral
provided to secure any LC Exposure is herein referred to as the “Cash
Collateral”) in accordance with Section 2.06(i), (B) delivered a backstop Letter
of Credit to the Administrative Agent in such amount or (C) otherwise entered
into alternative arrangement with respect to securing the LC Exposure applicable
to such Letter of Credit, in each case on terms reasonably satisfactory to the
Administrative Agent. If the Borrower is required to provide Cash Collateral
pursuant to the provisions of this paragraph (c) with respect to a Letter of
Credit, such Cash Collateral (to the extent not applied by the Administrative
Agent to reimburse the Issuing Bank as provided in Section 2.06(i)) shall be
returned to the Borrower after the expiry date applicable to such Letter of
Credit (as such date may be extended by any period required by Rule 3.14 of
ISP).

 

CREDIT AGREEMENT, Page 22



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof and on the date hereof with
respect to Letters of Credit listed on Schedule 1.01 hereto) and without any
further action on the part of the applicable Issuing Bank or the Lenders, the
Issuing Bank that issued the Letter of Credit hereby grants to each Lender, and
each Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing and with respect to each Letter of Credit, each
Lender hereby absolutely and unconditionally agrees to pay in dollars and
immediately available funds to the Administrative Agent, for the account of the
applicable Issuing Bank, such Lender’s Applicable Percentage of the Dollar
Equivalent amount of each LC Disbursement made by the applicable Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount in the applicable currency in which
such Letter of Credit is issued the amount of such LC Disbursement not later
than 12:00 noon, New York City time, on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 10:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
12:00 noon, New York City time, on (i) the Business Day that the Borrower
receives such notice, if such notice is received prior to 10:00 a.m., New York
City time, on the day of receipt, or (ii) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that, if such LC Disbursement
is payable in an Available Currency, the Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Sections 2.03, 2.04 or
2.05, as applicable, that such payment be financed with a Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Borrowing.
If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from the Borrower in respect thereof and such Lender’s Applicable Percentage of
the Dollar Equivalent amount thereof. Promptly following receipt of such notice,
each Lender shall pay to the Administrative Agent in dollars its Applicable
Percentage of the Dollar Equivalent amount of such payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the applicable Issuing Bank the amounts so received by it from the
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse the
applicable Issuing Bank, then to such Lenders and the applicable Issuing Bank as
their interests may appear. Any payment made by a Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of Borrowings as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such
LC Disbursement. To the extent that Lenders have made payments pursuant to this
paragraph to reimburse an Issuing Bank in respect to an LC Disbursement, then
all payments by the Borrower thereafter with respect to its reimbursement
obligations relating to such LC Disbursement shall be in dollars and in the
Dollar Equivalent amount thereof.

 

CREDIT AGREEMENT, Page 23



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of: (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse an Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the applicable Issuing Bank’s gross
negligence or willful misconduct.

(g) Disbursement Procedures. An Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The applicable Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the applicable Issuing Bank and the Lenders with respect to any such
LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(e) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse an Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(i) Cash Collateralization Upon an Event of Default. If any Event of Default
shall occur and be continuing, the Administrative Agent or the Required Lenders
(or, if the maturity of the Loans has been accelerated, Lenders with LC Exposure
representing more than 50% of the total LC Exposure) may demand the deposit of
Cash Collateral pursuant to this paragraph in an amount in the currencies in
which the related Letters of Credit are issued and in immediate available funds
equal to the amount of the LC Exposure as of such date plus any accrued and
unpaid interest thereon. Cash Collateral provided by the Borrower shall be
deposited in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders. Each deposit of Cash
Collateral shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the

 

CREDIT AGREEMENT, Page 24



--------------------------------------------------------------------------------

Borrower under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, deposits of Cash
Collateral shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Banks for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time. If the Borrower is required to
provide Cash Collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived.

(j) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an existing Letter of Credit), the
rules of the ISP shall apply to each standby Letter of Credit and the rules of
the UCP shall apply to each commercial Letter of Credit.

Section 2.07. Funding of Borrowings.

(a) By the Lenders. Each Lender shall make each Revolving Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders
and in the Available Currency requested. The Administrative Agent will make such
Revolving Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent or by wire transfer, automated clearing house debit or
interbank transfer to such other account, accounts or Persons designated by the
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank.

(b) Borrowings Assumed Made. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed time of any Revolving Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Revolving Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

Section 2.08. Interest Elections.

(a) Interest Options. Each Revolving Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Fixed Rate
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Fixed

 

CREDIT AGREEMENT, Page 25



--------------------------------------------------------------------------------

Rate Borrowing, may elect Interest Periods therefor, all as provided in this
Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Competitive Borrowings or dollar
Swingline Borrowings, which may not be converted or continued.

(b) Interest Election Request. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

(c) Contents of Election Request. Each telephonic and written Interest Election
Request shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Fixed Rate
Borrowing; and

(iv) if the resulting Borrowing is a Fixed Rate Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing. If any such Interest Election Request
requests a Fixed Rate Borrowing but does not specify an Interest Period, then
the Borrower shall be deemed to have selected an Interest Period of seven days’
duration. If the Borrower fails to deliver a timely Interest Election Request
with respect to a Fixed Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an
ABR Borrowing or if such Borrowing is a Fixed Rate Borrowing, continued as a
Fixed Rate Borrowing with an Interest Period of seven days’ duration.

(d) Limitations on Interest Election Requests. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Fixed Rate Borrowing (except
Fixed Rate Borrowings denominated in any Available Currency other than dollars
may be continued as Fixed Rate Borrowings with Interest Periods of seven days’
duration) and (ii) unless repaid, each dollar denominated Fixed Rate Borrowing
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto. A Borrowing denominated in one Available Currency may not be
converted into another Available Currency.

 

CREDIT AGREEMENT, Page 26



--------------------------------------------------------------------------------

Section 2.09. Termination and Reduction of Commitments. The Borrower may at any
time terminate, or from time to time reduce, the Commitments; provided that
unless the Borrower and the Administrative Agent otherwise agree: (i) each
reduction of the Commitments shall be in an amount that is an integral multiple
of $5,000,000 and not less than $5,000,000; (ii) the Borrower shall not
terminate or reduce the Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.11, the sum of the
Outstanding Credit would exceed the total Commitments; and (iii) the Borrower
shall not terminate or reduce the Commitments if, after giving effect to any
concurrent termination or reduction of the commitment of the Swingline Lender to
make Swingline Loans, such commitment of the Swingline Lender would equal or
exceed the total Commitments. The Borrower may at any time terminate, or from
time to time reduce, the commitment of the Swingline Lender to make Swingline
Loans; provided that (i) each reduction of such commitment shall be in an amount
that is an integral multiple of $1,000,000 and not less than $1,000,000 and
(ii) the Borrower shall not terminate or reduce such commitment if, after giving
effect to any concurrent prepayment of the Swingline Loans, the aggregate
Swingline Exposure would exceed the such commitment. The Borrower shall notify
the Administrative Agent of any election to terminate or reduce the Commitments
or the commitment of the Swingline Lender under this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
and the commitment of the Swingline Lender delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments and
the commitment of the Swingline Lender shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Applicable Percentages; provided that if no Loans and no LC
Disbursements are at the time outstanding, the Borrower shall have the right to
allocate the amount of the reduction of the Commitments to one or more Lenders
as it shall determine in its discretion. Any termination of the Commitments
(under the terms of this Section or pursuant to Article VI) shall automatically
terminate the commitment of the Swingline Lender to make Swingline Loans.

Section 2.10. Repayment of Loans; Evidence of Debt.

(a) Promise to Repay. The Borrower hereby unconditionally promises to pay (i) to
the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Revolving Loan of such Lender on the Maturity Date,
(ii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan that is not denominated in dollars on the Maturity Date in the applicable
Available Currency, (iii) to the Swingline Lender the then unpaid principal
amount of each dollar Swingline Loan on the earlier of the Maturity Date and the
first date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least two Business Days after such Swingline Loan is
made (provided that on each date that a Revolving Borrowing or a dollar
Competitive Borrowing is made, the Borrower shall repay all dollar Swingline
Loans then outstanding) and (iv) with respect to each Competitive Borrowing, to
the Administrative Agent for the account of each applicable Lender that has made
the applicable Competitive Borrowing, the then unpaid principal amount of such
Competitive Borrowing on it Competitive Loan Maturity Date.

(b) Lender Records. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

CREDIT AGREEMENT, Page 27



--------------------------------------------------------------------------------

(c) Administrative Agent Records. The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Type thereof and the Interest Period applicable thereto and Available
Currency applicable thereto, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) Records Prima Facie Evidence. The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

(e) Promissory Notes. Any Lender may request that Loans made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Borrower and the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 8.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

Section 2.11. Prepayment of Loans.

(a) Optional Prepayment. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing (other than Borrowings in Mexican Pesos) in
whole or in part, subject to the requirements of this Section.

(b) Mandatory Prepayment; Mark to Market of Available Currencies. As of the date
of the delivery of each compliance certificate under Section 5.03(c) and as of
the date of each Borrowing and each issuance of a Letter of Credit, the Borrower
shall calculate the Dollar Equivalent amount of the Revolving Exposures and, if
applicable, the Dollar Equivalent amount of each Competitive Loan. The
Administrative Agent may also at any time and from time to time calculate the
Dollar Equivalent amount of the Revolving Exposures and the Competitive Loans.
The Administrative Agent shall give the Borrower written notice of any such
calculation. If as a result of any such calculation by the Borrower or by the
Administrative Agent or if as of any other date:

(i) the Outstanding Credit exceeds the total Commitments then within five
(5) Business Days after the date of such calculation (or in the case of the
calculation by the Administrative Agent, after the written notice is given to
the Borrower), the Borrower shall prepay Borrowings in an aggregate amount equal
to such excess, with such amount so paid to be applied to the Loans in the
following order, until each is paid in full: dollar Swingline Loans, ABR Loans,
Variable Rate Loans, Fixed Rate Loans and Set Rate Loans; or

(ii) the Swingline Exposures exceeds the total commitments of the Swingline
Lender to make Swingline Loans, then within five (5) Business Days after the
date of such calculation (or in the case of the calculation by the
Administrative Agent, after the written notice is given to the Borrower), the
Borrower shall prepay the applicable Swingline Borrowings in an aggregate amount
equal to such excess.

 

CREDIT AGREEMENT, Page 28



--------------------------------------------------------------------------------

(c) Selection of Borrowings to be Prepaid. Prior to any optional or mandatory
prepayment of Borrowings hereunder, the Borrower shall select the Borrowing or
Borrowings to be prepaid and shall specify such selection in the notice of such
prepayment pursuant to paragraph (d) of this Section.

(d) Notice of Prepayment. The Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Fixed Rate Borrowing or Set Rate Borrowing, not later than 12:00
noon, New York City time, three Business Days before the date of prepayment, and
(ii) in the case of prepayment of an ABR Borrowing, any dollar Swingline
Borrowings or any Variable Rate Borrowing, not later than 12:00 noon, New York
City time, on the Business Day of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the Lenders (or with respect to
Competitive Borrowings, the applicable Lenders) of the contents thereof. Each
partial prepayment of any Borrowing (other than a Competitive Borrowing) shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13.

Section 2.12. Fees.

(a) Facility Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a facility fee, which shall accrue at the Applicable
Rate on the average daily amount of the Commitment of such Lender during the
period from and including the Effective Date to but excluding the date on which
such Commitment terminates; provided that, if such Lender continues to hold any
Outstanding Credit after its Commitment terminates, then such facility fee shall
continue to accrue on the daily amount of such Lender’s Outstanding Credit from
and including the date on which its Commitments terminates to but excluding the
date on which such Lender ceases to hold any Outstanding Credit. Accrued
facility fees shall be payable in arrears on the date which is thirty days
following the last day of each March, June, September and December of each year
and on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any facility fees accruing
after the date on which the Commitments terminate shall be payable on demand.
All facility fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b) Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate as interest on Fixed Rate Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure. Participation fees
accrued through and including the last day of March, June,

 

CREDIT AGREEMENT, Page 29



--------------------------------------------------------------------------------

September and December of each year shall be payable on the thirtieth day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
thirty days after demand. All participation fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The Borrower agrees to pay
to each Issuing Bank the following fees applicable to the Letters of Credit
issued by such Issuing Bank: (i) a drawing fee equal to $100 upon each drawing
made under such Letters of Credit on the date of such drawing; (ii) an issuance
fee equal to $300 upon each issuance of each such Letter of Credit payable on
the date of issuance; (iii) a renewal fee of $100 upon each renewal of each such
Letter of Credit payable prior to the renewal of such Letter of Credit; and
(iv) a fronting fee in an amount agreed upon by the Borrower and the applicable
Issuing Bank and calculated on the face amount of each Letter of Credit, which
shall be payable quarterly in arrears to such Issuing Bank for its own account
on the same date as the participation fee is payable hereunder unless otherwise
agreed with the applicable Issuing Bank.

(c) Agent Fees. The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

(d) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in dollars and in immediately available funds, to the Administrative Agent (or
to the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of facility fees and participation fees, to the Lenders entitled thereto.
Fees paid shall not be refundable under any circumstances.

Section 2.13. Interest.

(a) ABR Borrowings. The Loans comprising each ABR Borrowing shall bear interest
at the Alternate Base Rate.

(b) Fixed Rate Borrowings. The Loans comprising each Fixed Rate Borrowing
(including each Swingline Loan denominated in a currency other than dollars but
excluding each dollar Swingline Loan) shall bear interest at the Fixed Rate for
the Interest Period and Available Currency in effect for such Borrowing plus the
Applicable Rate.

(c) Dollar Swingline Loans. Dollar Swingline Loans shall bear interest each day
at a rate per annum equal to the Federal Funds Effective Rate in effect on such
day plus 1.50%.

(d) Competitive Loans. The Loans comprising each Competitive Borrowing shall
bear interest at the applicable Competitive Bid Rate accepted for such Borrowing
in accordance with the provisions of Section 2.04.

(e) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Revolving Loans as provided in paragraph (a) of
this Section.

 

CREDIT AGREEMENT, Page 30



--------------------------------------------------------------------------------

(f) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Commitments; provided that: (i) interest accrued pursuant to paragraph (e) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan or a
non–dollar denominated Swingline Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Fixed Rate Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion. Interest on Loans the principal amount of
which is denominated in an Available Currency, shall be paid in that Available
Currency.

(g) Computation of Interest. All interest hereunder shall be computed on the
basis of a year of 360 days, except that (i) interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate and (ii) interest on any Loan denominated in British Pounds Sterling
or Canadian Dollars, shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Fixed Rate or Federal Funds Effective Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

Section 2.14. Unavailability, Illegality, Alternate Rate of Interest.

(a) Unavailability. If prior to the commencement of any Interest Period for a
Fixed Rate Borrowing:

(i) deposits of the applicable Available Currency in the principal amounts of
the Fixed Rate Loan comprising such Borrowing are not generally available in the
market utilized to determine the applicable Fixed Rate or

(ii) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Fixed Rate for such Interest Period; or

(iii) the Administrative Agent is advised by the Required Lenders (or, with
respect to Fixed Rate Swingline Loans, the Swingline Lender) that the Fixed Rate
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Fixed Rate Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Fixed Rate Borrowing, such
Borrowing shall be made as an ABR dollar Borrowing or, if requested under the
Swingline, as a Federal Funds Effective Rate dollar Borrowing.

 

CREDIT AGREEMENT, Page 31



--------------------------------------------------------------------------------

(b) Change in Legality. Notwithstanding any other provision herein, if any
Change in Law shall make it unlawful for any Lender to make or maintain any
Fixed Rate Loan or to give effect to its obligations as contemplated hereby with
respect to any Fixed Rate Loan (including, without limitation, as a result of a
restriction on an Available Currency), then, by written notice to the Borrower
and to the Administrative Agent, such Lender may:

(i) declare that the applicable Fixed Rate Loans will not thereafter be made by
such Lender hereunder, whereupon any request for such a Fixed Rate Borrowing
shall, as to such Lender only, be deemed a request for a dollar Loan (accruing
interest as an ABR Loan, or if it is a Swingline Loan, as a Federal Funds
Effective Rate Loan) unless such declaration shall be subsequently withdrawn
(any Lender delivering such a declaration hereby agreeing to withdraw such
declaration promptly upon determining that such event of illegality no longer
exists); and

(ii) require that all outstanding Fixed Rate Loans affected by the illegality
made by it be either (A), if such Loans are dollar Loans, converted to ABR
Revolving Loans or dollar Swingline Loans, in which event all such Fixed Rate
Loans shall be automatically converted as of the effective date of such notice
as provided below, or (B) repaid if such Fixed Rate Loan is denominated in any
other Available Currency.

In the event any Lender shall exercise its rights under clauses (i) or
(ii) above of this paragraph (b), all payments and prepayments of principal
which would otherwise have been applied to repay the affected Fixed Rate Loans
that would have been made by such Lender or the converted Fixed Rate Loans of
such Lender shall instead be applied to repay the Loans made by such Lender in
lieu of, or resulting from the conversion of, such Fixed Rate Loans. For
purposes of this Section, a notice by any Lender shall be effective as to each
Fixed Rate Loan, if lawful, on the last day of the Interest Period currently
applicable to such Fixed Rate Loan; in all other cases such notice shall be
effective on the date of receipt.

(c) Unavailability of Foreign Currency Loans. Notwithstanding any other
provision herein, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Loan denominated in a currency other than dollars or to
give effect to its obligations as contemplated hereby with respect to any such
Loan or in the event that there shall occur any material adverse change in
national or international financial, political or economic conditions or
currency exchange rates or exchange controls which would in the opinion of the
Administrative Agent make it impracticable for Loans to be denominated in a
currency other than dollars, then, by written notice to the Borrower, the
Administrative Agent may:

(i) declare that such Loans will not thereafter be made, whereupon any request
for such a Borrowing in a currency other than dollars shall be deemed a request
for a dollar Borrowing unless such declaration shall be subsequently withdrawn
(the Administrative Agent agreeing to withdraw such declaration promptly upon
determining that the applicable event or condition no longer exists); and

(ii) require that all outstanding Loans so affected be repaid.

Section 2.15. Increased Costs.

(a) Additional Costs. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit liquidity or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (including without limitation, any marginal,
special, emergency or supplemental reserves established by the Board or any
other reserves imposed pursuant to Regulation D of the Board) (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London or other interbank
market utilized to determine the Fixed Rate or any Set Rate any other condition,
cost or expense (other than Taxes) affecting this Agreement, any Fixed Rate
Loans or any Set Rate Loans made by such Lender or any Letter of Credit or
participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

CREDIT AGREEMENT, Page 32



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Fixed Rate Loan (or of maintaining its obligation to make any such Loan) or
maintaining any Set Rate Loans or to increase the cost to such Lender, the
Issuing Bank or such other Recipient of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender, the Issuing Bank or such other Recipient hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender,
the Issuing Bank or such other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, the Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

(b) Capital Adequacy. If any Lender or any Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c) Certificate. A certificate of a Lender or a Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within thirty days
after receipt thereof.

(d) Limit on Compensation. Failure or delay on the part of any Lender or any
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 60 days prior to the date that such Lender or such
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 60–day period referred to above shall be extended to
include the period of retroactive effect thereof. If, following any demand by
any Lender or any Issuing Bank under this Section, the item for which such
demand was made is changed to reduce or eliminate the effect on the applicable
Lender or Issuing Bank, such Lender or Issuing Bank shall promptly so inform the
Borrower and equitable reduce any amounts thereafter payable by the Borrower
under this Section.

 

CREDIT AGREEMENT, Page 33



--------------------------------------------------------------------------------

Section 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Fixed Rate Loan other than on the last day of an Interest
Period applicable thereto or (b) the payment of any Set Rate Loan other than on
the corresponding Competitive Loan Maturity Date, then, in any such event, the
Borrower shall reimburse each applicable Lender on demand for the loss incurred
or to be incurred by such Lender in the reemployment of the funds released by
such prepayment. A certificate of any Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within thirty days after receipt thereof.

Section 2.17. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable withholding agent having consulted
with, or acting under the supervision of, a tax advisor of such withholding
agent, whether internal or external) requires the deduction or withholding of
any Tax from any such payment by a withholding agent, then the applicable
withholding agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 2.17) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.17, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Tax Indemnity. The Borrower shall indemnify each Recipient, within thirty
days after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or an Issuing Bank (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or an Issuing Bank, shall be conclusive absent manifest
error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 8.04(c) relating to the

 

CREDIT AGREEMENT, Page 34



--------------------------------------------------------------------------------

maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(e).

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

CREDIT AGREEMENT, Page 35



--------------------------------------------------------------------------------

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-2 or
Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund),

 

CREDIT AGREEMENT, Page 36



--------------------------------------------------------------------------------

net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Payments.

(a) Payments. The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, New York City time), on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices designated for such
purpose by notice to the Borrower, except payments to be made directly to an
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 8.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
the Available Currency herein specified.

(b) Application of Payments. If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

 

CREDIT AGREEMENT, Page 37



--------------------------------------------------------------------------------

(c) Sharing of Payments; Limit on Set-off. If any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or participations in
LC Disbursements or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Loans and participations
in LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and Swingline Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in
LC Disbursements and Swingline Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Lender agrees that it will not exercise any right
of set-off or counterclaim in an amount in excess of the Loans and other
obligations owed directly to such Lender hereunder and in furtherance of the
foregoing, any Lender acquiring a participation pursuant to the foregoing
arrangements may not exercise against the Borrower rights of set–off and
counterclaim with respect to such participation.

(d) Payments Assumed Made. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as the case may be, the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the applicable Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

Section 2.19. Mitigation Obligations; Replacement of Lenders.

(a) Mitigation Obligations. If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Sections 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of a Lender. If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.17, or if any

 

CREDIT AGREEMENT, Page 38



--------------------------------------------------------------------------------

Lender becomes a Defaulting Lender or a Non-consenting Lender (as defined below
in this section), then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 8.04), all its interests, rights (other than
its existing rights to payments pursuant to Section 2.15 or Section 2.17) and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in future compensation or payments under the applicable Section. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply. In the
event that (i) the Borrower or the Administrative Agent have requested the
Lenders to consent to a departure or waiver of any provisions of this Agreement
or to agree to any other modification thereto, (ii) the consent, waiver or other
modification in question requires the agreement of all Lenders and (iii) the
Required Lenders have agreed to such consent, waiver or other modification, then
any Lender who does not agree to such consent, waiver or other modification
shall be deemed a “Non-consenting Lender”. In addition, each Rejecting Lender
(as defined in the definition of the term Maturity Date) shall be a
Non-consenting Lender hereunder.

Section 2.20. Increase of Commitments; Incremental Term Loan.

(a) Revolving Commitments. By written notice sent to the Administrative Agent
(which the Administrative Agent shall promptly distribute to the Lenders), the
Borrower may at any time and from time to time request an increase of the
aggregate amount of the Commitments by an aggregate amount equal to any integral
multiple of $5,000,000; provided that (i) no Default shall have occurred and be
continuing; (ii) the aggregate amount of the Commitments shall not have been
reduced, nor shall the Borrower have given notice of any such reduction under
Section 2.09; (iii) the sum of (A) the total amount of all Commitments after
giving effect to any such increase, plus (B) the initial principal amount of any
Incremental Term Loan, shall not exceed $800,000,000; and (iv) the Commitment of
a Lender shall not be increased without the consent of such Lender. If one or
more of the Lenders is not increasing its Commitment, then, with notice to the
Administrative Agent and the other Lenders, another one or more financial
institutions, each as approved by the Borrower and the Administrative Agent (a
“New Lender”), may commit to provide an amount equal to the aggregate amount of
the requested increase that will not be provided by the existing Lenders (the
“Increase Amount”); provided, that the Commitment of each New Lender shall be at
least $5,000,000. Upon receipt of notice from the Administrative Agent to the
Lenders and the Borrower that the Lenders, or sufficient Lenders and New
Lenders, have agreed to commit to an aggregate amount equal to the Increase
Amount, then: provided that no Default exists at such time or after giving
effect to the requested increase, the Borrower, the Administrative Agent and the
Lenders willing to increase their respective Commitments and the New Lenders (if
any) shall execute and deliver an Increased Commitment Supplement (herein so
called) in the form attached hereto as Exhibit “C”. If all existing Lenders
shall not have provided their pro rata portion of the requested Increase Amount,
the Revolving Loans will not be held pro rata by the Lenders in accordance with
the Applicable Percentages determined hereunder. To remedy the foregoing, on the
date of the effectiveness of the Increased Commitment Supplement, the Lenders
shall make advances among themselves so that after giving effect thereto the
Revolving Loans will be held by the Lenders, pro rata in accordance with the
Applicable Percentages hereunder. The advances so made by each Lender whose
Applicable

 

CREDIT AGREEMENT, Page 39



--------------------------------------------------------------------------------

Percentage has increased as a result of the changes to the Commitments shall be
deemed to be a purchase of a corresponding amount of the Revolving Loans of the
Lender or Lenders whose Applicable Percentages have decreased. The advances made
under this Section shall be Loans of the same Type as those previously held by
the Lender or Lenders whose Applicable Percentages have decreased unless or
until the Borrower shall have selected an alternative interest rate to apply
thereto under the terms of this Agreement. All advances made under this
Section shall be made through the Administrative Agent.

(b) Incremental Term Loan. By written notice sent to the Administrative Agent
(which the Administrative Agent shall promptly distribute to the Lenders), the
Borrower may at any time and from time to time request the addition of an
incremental term loan on terms and conditions agreed to by the Borrower, the
Administrative Agent and each Term Lender (the “Incremental Term Loan”);
provided that (i) no Default shall have occurred and be continuing; (ii) no
Lender shall be required to make any portion of the Incremental Term Loan
without its consent; (iii) the sum of (A) the total amount of all Commitments
(after giving effect to any increase pursuant to clause (a) preceding), plus
(B) the initial principal amount of any Incremental Term Loan, shall not exceed
$800,000,000. To effectuate the addition of the Incremental Term Loan, the
Borrower, the Administrative Agent and each Lender or other New Lender agreeing
to provide such Incremental Term Loan (a “Term Loan Lender”), shall execute an
amendment in form and substance acceptable to the Borrower, the Administrative
Agent and each of the Term Loan Lenders (the “Incremental Term Loan Amendment”).

Section 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) Suspension of Facility Fees. Facility fees shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender pursuant to
Section 2.12(a);

(b) Suspension of Voting. The Commitment, Revolving Exposure of, and the
outstanding Competitive Loans held by, such Defaulting Lender shall not be
included in determining whether all Lenders have taken or may take any action
hereunder (including any consent to any amendment. waiver or other modification
pursuant to Section 8.02 that requires the consent of all Lenders), provided
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver, or other modification requiring the consent of
such Lender or each Lender affected thereby;

(c) Participation Exposure. If any Swingline Exposure or LC Exposure exists at
the time a Lender becomes a Defaulting Lender then:

(i) Reallocation. All or any part of such Swingline Exposure and LC Exposure of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
(x) the sum of all non-Defaulting Lenders’ Revolving Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Commitments and (y) the conditions set forth in
Section 4.02 are satisfied at such time;

(ii) Payment and Cash Collateralization. If the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Swingline Exposure and (y) second, provide Cash Collateral to secure such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.06(i) for so long as such LC Exposure is outstanding;

 

CREDIT AGREEMENT, Page 40



--------------------------------------------------------------------------------

(iii) Suspension of Letter of Credit Fee. If the Borrower cash collateralizes
any portion of such Defaulting Lender’s LC Exposure pursuant to this
Section 2.21(c), the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure during the period such Defaulting Lender’s LC Exposure is
cash collateralized by the Borrower; and

(iv) Issuing Banks Entitled to Fees. If any Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to Section 2.21(c), then,
without prejudice to any rights or remedies of any Issuing Bank or any Lender
hereunder, all letter of credit fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the Issuing Banks
(pro rata based on the respective LC Exposure directly held by each Issuing
Bank) until such LC Exposure is cash collateralized and/or reallocated;

(d) Suspension of Swingline Loans and Letters of Credit. So long as any Lender
is a Defaulting Lender, the Swingline Lender shall not be required to fund any
Swingline Loan and no Issuing Bank shall be required to issue, amend or increase
any Letter of Credit, unless it is satisfied that the related exposure will be
100% covered by the Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower, and participating interests in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and Defaulting Lenders shall not participate therein); and

(e) Setoff Against Defaulting Lender. Any amount payable to such Defaulting
Lender hereunder (whether on account of principal, interest, fees or otherwise
and including any amount that would otherwise be payable to such Defaulting
Lender pursuant to Section 2.18(c) but excluding Section 2.19(b)) shall, in lieu
of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, pro rata,
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Banks or Swingline Lender hereunder, (iii) third, to the funding of any Loan or
the funding or cash collateralization of any participating interest in any
Swingline Loan or Letter of Credit in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (iv) fourth, if so determined by the
Administrative Agent and the Borrower, held in such account as cash collateral
for future funding obligations of the Defaulting Lender under this Agreement,
(v) fifth, pro rata, to the payment of any amounts owing to the Borrower or the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower or any Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement and (vi) sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if such payment is (x) a
prepayment of the principal amount of any Loans or reimbursement obligations in
respect of LC Disbursements which a Defaulting Lender has funded its
participation obligations and (y) made at a time when the conditions set forth
in Section 4.02 are satisfied, such payment shall be applied solely to prepay
the Loans of, and reimbursement obligations owed to, all non-Defaulting Lenders
pro rata prior to being applied to the prepayment of any Loans, or reimbursement
obligations owed to, any Defaulting Lender.

(f) Bankruptcy Event. If (i) a Bankruptcy Event with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be

 

CREDIT AGREEMENT, Page 41



--------------------------------------------------------------------------------

required to issue, amend or increase any Letter of Credit, unless the Swingline
Lender or the Issuing Bank, as the case may be, shall have entered into
arrangements with the Borrower or such Lender, satisfactory to the Swingline
Lender or the Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

(g) Remedy of Defaulting Lender Status. In the event that the Administrative
Agent, the Borrower, the Issuing Bank and the Swingline Lender each agrees that
a Defaulting Lender has adequately remedied all matters that caused such Lender
to be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Revolving Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Revolving
Loans in accordance with its Applicable Percentage.

ARTICLE III.

Representations and Warranties

Borrower represents and warrants to the Lenders that:

Section 3.01. Status. The Borrower and each Subsidiary is duly organized,
validly existing and in good standing (to the extent that such concept is
applicable in the relevant jurisdiction) under the laws of the jurisdiction in
which it was organized, has the power and legal authority to own its property
and to carry on its business as now being conducted, is duly qualified to do
business in every jurisdiction in which the nature of its business or property
makes such qualification necessary and has all governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.

Section 3.02. Authority; No Conflict. The execution, delivery and performance of
this Agreement and the other Loan Documents and the consummation of the
transactions contemplated hereby and thereby, (i) are within the legal power and
authority of the Borrower, (ii) have been duly authorized by all requisite
actions, (iii) do not and will not conflict with, contravene or violate any
provision of or result in a breach of or default under, or require the waiver
(not already obtained) of any provision of, or the consent (not already given)
of any Person under the terms of the Borrower’s articles of incorporation or by
laws, or any indenture, mortgage, deed of trust, loan or credit agreement or
other agreement or instrument to which the Borrower is a party or by which it is
bound or to which any of its properties are subject, (iv) will not violate,
conflict with, give rise to any liability under, or constitute a default under
any law, regulation, order (including, without limitation, all applicable state
and federal securities laws) or any other requirement of any court, tribunal,
arbitrator, or Governmental Authority, and (v) will not result in the creation,
imposition, or acceleration of any indebtedness or tax or any mortgage, lien,
reservation, covenant, restriction, or other encumbrance of any nature upon, or
with respect to, the Borrower or any of its properties.

Section 3.03. Binding Effect. This Agreement constitutes, and each other Loan
Document to which the Borrower is a party when executed and delivered by each of
the other parties thereto will constitute, the legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its terms.

Section 3.04. Governmental Approval. The execution, delivery and performance of
this Agreement and the other Loan Documents and the transactions contemplated
hereby and thereby do not require any action, approval or consent of, or filing
with, any Governmental Authority.

 

CREDIT AGREEMENT, Page 42



--------------------------------------------------------------------------------

Section 3.05. Litigation. There are no suits or proceedings pending, or to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
Subsidiary which could reasonably be expected to have a Material Adverse Effect.

Section 3.06. Compliance with ERISA. The Borrower and each member of the
Controlled Group have fulfilled their obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan and are in compliance
in all material respects with the presently applicable provisions of ERISA and
the Code, and has not incurred any liability to the PBGC or a Plan under
Title IV of ERISA. Neither the Borrower nor any member of the Controlled Group
has incurred any material withdrawal liability with respect to any Multiemployer
Plan under Title IV of ERISA, and no such material liability is expected to be
incurred.

Section 3.07. Financial Information. The audited consolidated annual financial
statements of the Borrower and its Subsidiaries for the fiscal year ended
December 31, 2010, and the unaudited interim financial statements for the period
ended June 30, 2011 (such annual and interim financial statements hereinafter
collectively called the “Financial Statements”), have been prepared in
accordance with GAAP and fairly reflect the consolidated financial condition of
the Borrower and its Subsidiaries and the results of their operations as of the
dates and for the periods stated. Since the date of the Financial Statements,
there has occurred no change as of the Effective Date in the business,
operations, affairs, financial condition, assets or properties of the Borrower
and its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect.

Section 3.08. Material Liabilities. The Borrower and its Subsidiaries have no
material liabilities, direct or contingent, except: (i) those disclosed in the
Financial Statements, and (ii) those arising in the ordinary course of business
since the date of such Financial Statements which have in the aggregate no
Material Adverse Effect.

Section 3.09. Taxes. Except where compliance with subsections (i) and
(ii) below, is being contested in good faith through appropriate proceedings or
where non–compliance, alone or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, the Borrower and its Subsidiaries:
(i) have filed all material Federal, state, local and foreign income, excise,
property and other tax returns (the “Tax Returns”) which are required to be
filed by them, and (ii) have paid all taxes due pursuant to the Tax Returns or
pursuant to any assessment received by or on behalf of the Borrower or any
Subsidiary.

Section 3.10. Environmental Compliance. Neither the Borrower nor any Subsidiary
is subject to any Environmental Liability which, alone or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. No Hazardous
Materials have been or are being used, produced, manufactured, processed,
treated, recycled, generated, stored, disposed of, managed or otherwise handled
at, or shipped or transported to or from the Borrower’s or any of its
Subsidiaries’ properties or are otherwise present at, on, in or under the
Borrower’s or any of its Subsidiaries’ properties, except for Hazardous
Materials used, produced, manufactured, processed, treated, recycled, generated,
stored, disposed of, managed, or otherwise handled in compliance with all
applicable Environmental Requirements, except where such noncompliance, alone or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

Section 3.11. Margin Securities. Neither the Borrower nor any Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations U or X of the Board of Governors of the Federal
Reserve System), and no part of the proceeds of any Loan will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying margin stock.

 

CREDIT AGREEMENT, Page 43



--------------------------------------------------------------------------------

Section 3.12. Other Revolving Credit Agreements. The terms and provisions of
this Agreement are substantially similar to and no less favorable to the Lenders
than the terms and provisions contained in other revolving credit agreements to
which the Borrower is a party.

Section 3.13. Compliance with Laws. Except where compliance is being contested
in good faith through appropriate proceedings or where non–compliance, alone or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, the Borrower and its Subsidiaries are in compliance with all applicable
laws, regulations and similar requirements of Governmental Authorities.

Section 3.14. Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

Section 3.15. Ownership of Property. Each of the Borrower and its Subsidiaries
has title to its properties sufficient for the conduct of its business.

Section 3.16. Insurance. The Borrower and each of its Subsidiaries has (either
in the name of the Borrower or in such Subsidiary’s own name), with reputable
insurance companies or associations, insurance in at least such amounts and
against at least such hazards as are customary for companies engaged in similar
businesses and owning and operating similar properties.

Section 3.17. Sanctions. The Borrower has implemented and maintains in effect
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
applicable Sanctions. None of (a) the Borrower, any Subsidiary or any of their
respective directors, officers or employees, or (b) to the knowledge of the
Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds by the Borrower or its Subsidiaries, directors, officers, employees,
or, to the Borrower’s knowledge, any agent of the Borrower or any Subsidiary, or
other transaction contemplated by his Agreement will violate any applicable
Sanctions.

ARTICLE IV.

Conditions

Section 4.01. Effective Date. The obligations of the Lenders to make Loans and
any agreement of any Issuing Bank to issue any Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 8.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or other electronic transmission of a signed signature page
of this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of the Borrower’s general in house counsel, substantially in the form of
Exhibit B and covering such other matters relating to the Borrower or the Loan
Documents as the Required Lenders shall reasonably request.

 

CREDIT AGREEMENT, Page 44



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of Borrower, the authorization of
the execution, delivery and performance of the Loan Documents and any other
legal matters relating to the Borrower or the Loan Documents as the
Administrative Agent may request, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
the Borrower hereunder or under any other Loan Document.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. On the
Effective Date and after each of the foregoing conditions are satisfied, the
commitment of any Lender to make advances to the Borrower under the terms of any
other revolving credit agreement such Lender has entered into with the Borrower
(including, without limitation, the commitment under that certain Credit
Agreement dated as of August 5, 2005 among the Borrower, JPMorgan Chase Bank,
N.A., as agent thereunder and the lenders named therein) shall automatically,
and without any further action on the part of any Person, be terminated, no
Lender will have any obligations to make advances under any such other revolving
credit agreement and all other rights and obligations of Borrower and each
Lenders under those agreements shall terminate; provided that the facility fee,
utilization fee, additional cost, expense reimbursement and indemnification
provisions thereof shall survive such termination. Any commitment of Lender that
it has to the Borrower under the terms of any other letter of credit
reimbursement agreement in effect on the Effective Date is not terminated and
shall continue in accordance with the terms of the applicable reimbursement
agreement. Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and any agreement of any Issuing Bank to issue Letters of Credit hereunder
shall not become effective unless each of the foregoing conditions is satisfied
(or waived pursuant to Section 8.02) at or prior to 3:00 p.m., New York City
time, on August 31, 2011 (and, in the event such conditions are not so satisfied
or waived, the Commitments and the commitment of the Swingline Lender to make
Swingline Loans shall terminate at such time).

Section 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and any agreement of any Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to receipt of the
request therefor in accordance herewith and to the satisfaction of the following
conditions:

(a) The representations and warranties of Borrower set forth in the Loan
Documents shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, except to the extent such representations and warranties relate
specifically to another date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable: (i) the Outstanding Credit shall not exceed the aggregate amount of
the Commitments; and (ii) the Swingline Exposures shall not exceed the
commitment of the Swingline Lender to make Swingline Loans.

 

CREDIT AGREEMENT, Page 45



--------------------------------------------------------------------------------

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by Borrower
on the date thereof as to the matters specified in paragraphs (a), (b) and
(c) of this Section.

ARTICLE V.

Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all
LC Disbursements shall have been reimbursed, the Borrower covenants and agrees
with the Lenders that it:

Section 5.01. Preservation of Existence, etc. Will preserve and maintain the
corporate existence of the Borrower and its Subsidiaries, unless the existence
shall be discontinued as the result of a merger, consolidation or other
transaction permitted pursuant to Section 5.10, or unless the Borrower shall
divest itself of the properties of any Subsidiary pursuant to Section 5.05 or
Section 5.11.

Section 5.02. Keeping of Books. Will keep proper books of record and account in
which full and correct entries shall be made of all of its financial
transactions and its assets and businesses so as to permit the presentation of
financial statements prepared in accordance with GAAP; and permit the
Administrative Agent and each Lender and their respective representatives, at
their own expense, at reasonable times and with reasonable prior notice, to
visit all of its offices and properties, discuss its affairs, finances and
accounts with its officers and examine any of its or their books and other
corporate records.

Section 5.03. Reporting Requirements. Will furnish to the Administrative Agent
(who upon receipt, shall furnish to each Lender):

(a) as soon as available and in any event within 60 days after the end of each
quarterly period, except the last, of each fiscal year, its quarterly report on
Form 10–Q as prescribed by and filed with the Securities and Exchange Commission
(or any successor agency);

(b) as soon as available and in any event within 120 days after the last day of
each fiscal year, its annual report on Form 10–K as prescribed by and filed with
the Securities and Exchange Commission (or any successor agency);

(c) within the periods provided in paragraphs (a) and (b) above, the written
statement of the Borrower, signed by the principal financial officer, showing
the calculations necessary to determine compliance with this Agreement and
stating that the signer thereof has re examined the terms and provisions of this
Agreement and at the date of said statement no Default has occurred or if the
signer is aware of any such Default, he shall disclose in such statement the
nature thereof;

(d) within the period provided in paragraph (b) above, the written statement of
such accountants that in making the examination necessary to their certification
of such audit report they have obtained no knowledge of any Default, or if such
accountants shall have obtained knowledge of any such Default, they shall
disclose in such statement such Default and the nature thereof;

(e) within fifteen (15) Business Days after the Borrower becomes aware of the
occurrence of any Default, a certificate of the chief financial officer or the
chief accounting officer of the Borrower setting forth the details thereof and
the action which the Borrower is taking or proposes to take with respect
thereto;

 

CREDIT AGREEMENT, Page 46



--------------------------------------------------------------------------------

(f) as soon as available, each Current Report on Form 8–K as prescribed by and
filed with the Securities and Exchange Commission (or any successor agency);

(g) promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed; and

(h) such additional information as any Lender may reasonably request concerning
the Borrower and its Subsidiaries.

Section 5.04. Taxes, Claims for Labor and Materials; Compliance with Laws.

(a) Payment of Obligations. Will promptly pay and discharge, and will cause each
Subsidiary promptly to pay and discharge, all lawful taxes, assessments and
governmental charges or levies imposed upon the Borrower or such Subsidiary, and
all trade accounts payable in accordance with usual and customary business terms
and all claims for work, labor or materials, which if unpaid might become a lien
or charge upon any property, of the Borrower or any Subsidiary; provided that,
the Borrower, or such Subsidiary shall not be required to pay any such tax,
assessment, charge, levy or claim if the validity thereof shall concurrently be
contested in good faith by appropriate proceedings, and if the Borrower or such
Subsidiary shall set aside on its or their books such reserves, if any, deemed
by it or them to be adequate with respect thereto, and further provided that, no
such payment or discharge of any such tax, assessment, charge, levy, account
payable or claim shall be required in respect of a Subsidiary to the extent that
such Subsidiary’s assets are insufficient for such purpose so long as such tax,
assessment, charge, levy, account payable or claim is not imposed upon or does
not become a liability of the Borrower.

(b) Compliance with Laws. Will comply and will cause each Subsidiary to comply,
in all material respects and where the failure to comply would have a Material
Adverse Effect with (A) ERISA, (B) the Federal Occupational Safety and Health
Act of 1970 and the rules and regulations thereunder, (C) all governmental
consumer protection laws and regulations, (D) all governmental equal employment
practice requirements and (E) all other laws, rules, regulations and orders to
which it may be subject.

(c) Compliance with Environmental Matters. Will comply, and will cause each
Subsidiary to comply, in all material respects and when the failure to comply
would have a Material Adverse Effect, with all applicable Environmental
Requirements and Environmental Judgments and Orders.

Section 5.05. Maintenance, etc. Will maintain, preserve and keep, and will cause
each Subsidiary to maintain, preserve and keep, its and their operating
properties (whether owned in fee or a leasehold interest) in good repair and
working order and from time to time will make all necessary repairs,
replacements, renewals, and additions so that at all times the efficiency
thereof shall be maintained, and will maintain, and cause each Subsidiary to
maintain, franchises, licenses and permits necessary for the conduct of their
respective businesses; provided, however, the Borrower and its Subsidiaries
shall, notwithstanding the foregoing, have the right to sell, abandon or dispose
of, property or other assets which in the reasonable judgment of the Borrower or
the Subsidiary are no longer useful or of productive value or which may be
advantageously sold, abandoned or otherwise disposed of in the proper conduct of
the business of the Borrower (or any Subsidiary), and shall have the right to
terminate the existence of any Subsidiary or any right, franchise or privilege
of the Borrower or any Subsidiary if, in the judgment of the Borrower, it shall
be or become no longer advantageous to maintain the same.

 

CREDIT AGREEMENT, Page 47



--------------------------------------------------------------------------------

Section 5.06. Insurance. Will maintain and will cause each Subsidiary to
maintain, insurance coverage by reputable insurance companies or associations in
such forms and amounts and against such hazards as are customary for companies
engaged in similar businesses and owning or operating similar properties.

Section 5.07. Litigation. Will promptly give notice in writing to the Lenders of
all litigation and of the proceedings before any governmental or regulatory
agencies affecting the Borrower or any Subsidiary, which litigation or
proceeding is required to be reported on a Form 10–Q or Form 10–K of the
Securities and Exchange Commission (as such Form and requirements pertinent
thereto are in effect on the date hereof), or which litigation or proceeding
involves the reasonable likelihood of or has resulted in a determination of
uninsured liability of the Borrower or any Subsidiary in excess of $50,000,000.

Section 5.08. Liens. Will be permitted, and its Subsidiaries will be permitted
to create, incur or permit to exist any Lien, provided, however, that at the
time of the creation of each Lien (including each Lien granted in connection
with a Permitted Securitization Transaction) and immediately after giving effect
thereto and to the application of any proceeds of the Indebtedness secured
thereby, the aggregate outstanding principal Indebtedness and other monetary
obligations then secured by all Liens shall not exceed 15% of Consolidated Total
Assets. Without limitation of the independent application and effect of this
Section, it is expressly agreed and understood that Liens permitted by this
Section are and shall be permitted only upon the express condition that the
obligations so secured do not violate the applicable provisions of Section 5.12.

Section 5.09. Character of Business. Will continue to carry out substantially
the same type of business carried on during the fiscal year ended December 31,
2010, and businesses reasonably related thereto; and will not engage in any
business which would materially change the type of business previously conducted
on a consolidated basis.

Section 5.10. Merger; etc. Will not, and will not permit any Subsidiary to,
merge or consolidate with any other Person except that:

(a) any Subsidiary may be merged into a wholly–owned Subsidiary or into the
Borrower;

(b) the Borrower shall be permitted to merge into a wholly–owned Subsidiary of
the Borrower in order to change the Borrower’s state of incorporation; provided
that, immediately after the consummation of the transaction and after giving
effect thereto no Default would exist; and

(c) the Borrower shall be permitted to merge or consolidate with another Person;
provided that, the Borrower is the surviving corporation and if immediately
after the consummation of the transaction and after giving effect thereto no
Default would exist.

Section 5.11. Sale of Assets. Will not, and will not permit any Subsidiary to,
sell, lease or transfer, or otherwise dispose of all or a substantial part of
its assets (other than products sold in the ordinary course of business), except
that (a) any Subsidiary may sell, lease, transfer, or otherwise dispose of any
of its assets to the Borrower or a wholly–owned Subsidiary, (b) the Borrower may
dispose of its assets or the stock or assets of a Subsidiary if required to do
so by a final court order, and (c) the foregoing limitation on the sale, lease,
transfer or other disposition of assets shall not prohibit during any fiscal
quarter, the sale of accounts receivable in a Permitted Securitization
Transaction or any other sale,

 

CREDIT AGREEMENT, Page 48



--------------------------------------------------------------------------------

lease, transfer or other disposition of assets unless the aggregate assets to be
so sold, leased, transferred or otherwise disposed (including, without
limitation, the accounts receivable sold in a Permitted Securitization
Transaction), when combined with all other assets sold, leased, transferred or
otherwise disposed (including, without limitation, the accounts receivable sold
in a Permitted Securitization Transaction) during such fiscal quarter and the
immediately preceding 3 fiscal quarters constituted more than 25% of
Consolidated Total Assets at the end of the most recent fiscal year immediately
preceding such fiscal quarter. As used herein, a “substantial part” of the
assets of the Borrower or any Subsidiary shall mean an amount equal to 25% or
more of Consolidated Total Assets as of the last day of the most recently ended
fiscal quarter for which financial statements are publically available
immediately preceding the sale, lease, transfer, or other disposition in
question (without giving effect to such sale, lease, transfer, or other
disposition in question). In calculating the amount of the accounts receivable
sold in any sale of account receivable, including, but not limited to a
Permitted Securitization Transaction, for purposes of this Section 5.11 during
any period of calculation, the amount of the collections received during that
period by the Receivable Entity (which term is defined in the definition of the
term “Permitted Securitization Transaction”) on the accounts receivable so sold
shall be subtracted therefrom.

Section 5.12. Restriction on Funded Debt and Short–Term Debt. Will not, and will
not permit any Subsidiary to, create, guarantee, assume, permit to exist or
become liable, directly or indirectly, in respect of any Funded Debt or
Short–Term Debt other than:

(a) Funded Debt and Short–Term Debt outstanding hereunder;

(b) Funded Debt and Short–Term Debt outstanding on June 30, 2011, as shown on
the Borrower’s consolidated balance sheet as at said date;

(c) Funded Debt of Subsidiaries to the Borrower or to other Subsidiaries and
Funded Debt of the Borrower to Subsidiaries;

(d) Other Funded Debt and Short–Term Debt (including Secured Debt) of the
Borrower and Subsidiaries; provided that, at the time of issuance or incurrence
and immediately after giving effect thereto and to the application of the
proceeds thereof:

(i) Total Indebtedness does not exceed 60% of Total Capital; and

(ii) In the case of Secured Debt, the principal amount of Secured Debt will not
exceed 15% of Consolidated Total Assets.

Notwithstanding anything provided by in this Agreement, but subject to such
limitations as to amount provided by this Section, the Borrower and its
Subsidiaries shall be entitled to execute and deliver guarantees of all types
guaranteeing the obligations of any and all Persons irrespective of whether such
Persons may be the Borrower, Subsidiaries, Unrestricted Subsidiaries, employees,
suppliers, subcontractors, or others. All guarantees given by the Borrower and
its Subsidiaries pursuant to this Agreement shall constitute Indebtedness to the
extent provided in the definition of “Indebtedness” set out in Article I.

Section 5.13. Multiemployer Plans. Will not permit the aggregate complete or
partial withdrawal liability under Title IV of ERISA with respect to
Multiemployer Plans incurred by the Borrower and members of the Controlled Group
to exceed $50,000,000 at any time. For purposes of this Section, the amount of
withdrawal liability of the Borrower and members of the Controlled Group at any
date shall be the aggregate present value of the amount claimed to have been
incurred less any portion thereof which the Borrower and members of the
Controlled Group have paid or as to which the Borrower

 

CREDIT AGREEMENT, Page 49



--------------------------------------------------------------------------------

reasonably believes, after appropriate consideration of possible adjustments
arising under Sections 4219 and 4221 of ERISA, it and members of the Controlled
Group will have no liability, provided that the Borrower shall obtain prompt
written advice from independent actuarial consultants supporting such
determination.

Section 5.14. Ratio of Total Indebtedness to Total Capital. Will maintain a
ratio of Total Indebtedness to Total Capital of not more than 0.60 to 1.00.

Section 5.15. Use of Proceeds and Letters of Credit.

(a) Will use the proceeds of the Loans only to refinance existing Indebtedness
and for other lawful corporate purposes . No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations G, U and
X. Letters of Credit will be issued only to support transactions of the Borrower
and its Subsidiaries in the ordinary course of business.

(b) Will not request any Borrowing or Letter of Credit, and the Borrower shall
not use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing or Letter of Credit (i) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, or (ii) in any manner that would result in
the violation of any Sanctions applicable to any party hereto.

Section 5.16. Other Revolving Agreements. Will not, and will not permit any
Subsidiary to, enter into any revolving credit agreement, unless, concurrent
with entering into such revolving credit agreement, the Borrower agrees to amend
this Agreement (or amend any such revolving credit agreement in such manner) in
order to cause the terms and provisions of this Agreement to be substantially
similar to and not less favorable to the Lenders than such new or amended
revolving credit agreement.

ARTICLE VI.

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay when due any amount payable under
Section 2.06(e) or the principal amount of any Loan. The Borrower shall fail to
pay any interest or fee accrued hereunder or any other amount hereunder within
five (5) Business Days after such amount is due;

(b) the Borrower shall fail to observe or perform any covenant, restriction or
agreement contained in this Agreement and not described in clause (a)
immediately above for thirty (30) days after written notice thereof shall be
given to the Borrower by the Administrative Agent or any Lender or by the
Borrower to the Administrative Agent or any Lender;

(c) any representation, warranty, certification or statement made by the
Borrower in or pursuant to this Agreement or any other Loan Document shall prove
to have been incorrect as of the date made;

(d) a default or event of default as defined in any of the other Loan Documents;

(e) the Borrower or any Subsidiary shall:

(i) apply for or consent to the appointment of a receiver, trustee or liquidator
of itself or of its property;

 

CREDIT AGREEMENT, Page 50



--------------------------------------------------------------------------------

(ii) be unable, or admit in writing inability, to pay its debts as they mature;

(iii) make a general assignment for the benefit of creditors;

(iv) be adjudicated bankrupt or insolvent; or

(v) file a voluntary petition in bankruptcy or a petition or answer seeking
reorganization or an arrangement with creditors or to take advantage of any
insolvency law or an answer admitting the material allegations of a petition
filed against it in any bankruptcy, reorganization or insolvency proceedings, or
corporate action shall be taken by it for the purpose of effecting any of the
foregoing;

(f) an order, judgment or decree shall be entered, without the application,
approval or consent of the Borrower or any Subsidiary, by any court or
governmental agency of competent jurisdiction, approving a petition seeking
reorganization of the Borrower or such Subsidiary, or appointing a receiver,
trustee or liquidator or the like of the Borrower or such Subsidiary, of all or
a substantial part of its assets, and such order, judgment or decree shall
continue unstayed or in effect for any period of sixty (60) consecutive days
(provided that no Lender shall be required to make any Loan and no Issuing Bank
shall be required to consider issuing new Letters of Credit or renewing existing
Letters of Credit during such sixty (60) day period);

(g) any judgment, writ or warrant of attachment or of any similar process in an
uninsured amount in excess of $50,000,000 in any single proceeding or series of
related proceedings shall be entered or filed against the Borrower or any
Subsidiary or against any property or assets of either and remains unpaid,
unvacated, unbonded or unstayed for a period of sixty (60) days (provided that
no Lender shall be required to make any Loan and no Issuing Bank shall be
required to consider issuing new Letters of Credit or renewing existing Letters
of Credit during such sixty (60) day period). As used in paragraphs (f) and
(g) of this Article VI, the term “Subsidiary” shall be limited to those
Subsidiaries, standing alone or in the aggregate, whose capital surplus and
retained earnings (“Net Worth”) on an unconsolidated basis are at that time
equal to 10% or more of the consolidated Net Worth of the Borrower and its
Subsidiaries;

(h) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d–3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) of 30% or more of
the outstanding shares of the voting stock of the Borrower;

(i) as of any date a majority of the Board of Directors of the Borrower consists
of individuals who were not either (A) directors of the Borrower as of the
corresponding date of the previous year, (B) selected or nominated to become
directors by the Board of Directors of the Borrower of which a majority
consisted of individuals described in clause (A), or (C) selected or nominated
to become directors by the Board of Directors of the Borrower of which a
majority consisted of individuals described in clause (A) and individuals
described in clause (B); or

(j) any bond, debenture, note, or other indebtedness of the Borrower or any of
its Subsidiaries shall become due before stated maturity by the acceleration of
the maturity thereof by reason of default or shall become due by its terms and
shall not be promptly paid or extended in either case where such indebtedness
exceeds $50,000,000 in the aggregate;

 

CREDIT AGREEMENT, Page 51



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Borrower
described in clause (e) or (f) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments and the commitment of the Swingline Lender to make Swingline Loans,
and thereupon all such commitments shall terminate immediately, and (ii) declare
the Loans then outstanding to be due and payable in whole (or in part, in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest, notice of intent
to accelerate, notice of acceleration or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (e) or (f) of this Article, the Commitments and the
commitment of the Swingline Lender to make Swingline Loans shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VII.

The Administrative Agent

Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
JPMorgan Chase Bank, N.A., as the “Administrative Agent” hereunder on its behalf
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any of its Subsidiaries or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise pursuant to a written
direction provided to the Administrative Agent by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 8.02), and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 8.02) or in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall not be
deemed to have knowledge of any Default unless and until written notice thereof
is given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible

 

CREDIT AGREEMENT, Page 52



--------------------------------------------------------------------------------

for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub–agents who are appointed by
the Administrative Agent and are Affiliates of the Administrative Agent or
approved by the Borrower. The Administrative Agent and any such sub–agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub–agent and to the Related Parties of each
Administrative Agent and any such sub–agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Borrower (which consent
will not be unreasonably withheld), to appoint a successor. If no successor
shall have been so appointed and shall have accepted such appointment within
30 days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 8.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub–agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire

 

CREDIT AGREEMENT, Page 53



--------------------------------------------------------------------------------

or hold Loans hereunder. Each Lender shall, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a lender or
assign or otherwise transfer its rights, interests and obligations hereunder.

Certain of the Lenders and/or their Affiliates may have been designated as
“co-syndication agents”, “documentation agent”, “joint bookrunners” and “joint
lead arrangers” hereunder in recognition of the level of each of their
Commitments. No such Lender or Affiliate (other than JPMorgan Chase Bank, N.A.
as the Administrative Agent) is an agent for the Lenders or the Borrower and no
such Lender nor any such Affiliates (other than the Administrative Agent) shall
have any obligation hereunder other than those existing in its capacity as a
Lender. Without limiting the foregoing, no such Lender nor any of its Affiliates
shall have or be deemed to have any fiduciary relationship with or duty to any
Lender or the Borrower.

ARTICLE VIII.

Miscellaneous

Section 8.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone or other means, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

(i) if to the Borrower, to it at Post Office Box 757, Carthage, Missouri 64836,
Attention: Vice President and Treasurer (Telecopier: (417) 358–8027) with a copy
to Post Office Box 757, Carthage, Missouri 64836, Attention: Senior Vice
President and Chief Legal Officer (Telecopier: (417) 358–8449);

(ii) if to the Administrative Agent and the Swingline Lender, to JPMorgan Chase
Bank, N.A. Loan and Agency Services Group, 10 South Dearborn, 7th Floor,
Chicago, IL, 60603-2300, Attention: Joyce King, Telecopy: 1-888-292-9533 with a
copy to JPMorgan Chase Bank, N.A., 2200 Ross Avenue, Third Floor, Dallas, Texas
75201, Attention: Brandon Watkins, Telephone: 214.965.2053; Telecopy:
214.965.2044 and if such notice is a notice of a Borrowing denominated in a
currency other than dollars, with a copy to J.P. Morgan Europe Limited, 25 Bank
Street, Canary Wharf, London E14 5JP, United Kingdom, Attention: The Manager,
Telecopy No. +44 (0) (207) 777-2360; and

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

 

CREDIT AGREEMENT, Page 54



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender . The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including , without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the Issuing Bank or
any other Person or entity for damages of any kind, including , without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of communications through
an Electronic System. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to this Section,
including through an Electronic System.

Section 8.02. Waivers; Amendments.

(a) No Waiver. No failure or delay by the Administrative Agent, any Issuing Bank
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any

 

CREDIT AGREEMENT, Page 55



--------------------------------------------------------------------------------

abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Amendment. Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except,
(x) pursuant to an Increased Commitment Supplement executed in accordance with
the terms and conditions of Section 2.20(a) which only needs to be signed by the
Borrower, the Administrative Agent and the Lenders increasing or providing new
Commitments thereunder if the Increased Commitment Supplement does not increase
the aggregate amount of the Commitments to an amount in excess of $800,000,000
and (y) in any circumstance other than as described in clause (x), pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.18(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby or change any other provision of this
Agreement that provides for the ratable treatment of the Lenders, in each case,
without the written consent of each Lender, (v) subject to clause (C) of the
last proviso of this provision, change any of the provisions of this Section,
the definition of “Required Lenders”, Section 2.21(b) or any other provision of
any Loan Document specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder or change the definition of “Defaulting Lenders”,
without, in each case, the written consent of each Lender, and (vi) release the
Borrower without the written consent of each Lender; provided further that,
notwithstanding the foregoing or anything to the contrary herein or in any Loan
Document:

(A) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, any Issuing Bank or the Swingline Lender
without the prior written consent of the Administrative Agent, the applicable
Issuing Bank or the Swingline Lender, as the case may be,

(B) the Administrative Agent and the Borrower may jointly amend, modify or
supplement this Agreement or any other Loan Document to cure or correct
administrative errors or omissions, any ambiguity, omission, defect or
inconsistency or to effect administrative changes, so long as such amendment,
modification or supplement does not materially and adversely affect the rights
of any Lender and such amendment shall become effective without any further
consent of any other party to such Loan Document, and

(C) this Agreement may be amended with only the consent of the Borrower, the
Administrative Agent and each Term Loan Lender to effectuate the intent of
Section 2.20(b) and the making of any Incremental Term Loan, including without
limitation any waiver, consent or

 

CREDIT AGREEMENT, Page 56



--------------------------------------------------------------------------------

other amendment to any term or provision of this Agreement or any other Loan
Document necessary or advisable to effectuate any Incremental Term Loan or any
provisions thereof in accordance with the terms of, or the intent of, this
Agreement, including, without limitation, to provide for “tranche voting” that
will require only the requisite Lenders having Commitments under the Revolving
Loan or the requisite Term Loan Lenders under the Incremental Term Loans, as the
case may be, to effectuate amendments and waivers that by their terms affect
only the rights or duties of the applicable class of Lenders. Such amendment
and/or waivers shall be effective when executed by the Borrower, the
Administrative Agent and each Term Loan Lender and any New Lender shall become a
party to this Agreement and the other Loan Documents pursuant to such amendment
and be deemed a “Lender” hereunder thereafter for all purposes.

Section 8.03. Expenses; Indemnity.

(a) Expenses. The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent in connection with the syndication of the
credit facilities provided for herein and the preparation of the Loan Documents,
(ii) the reasonable fees of counsel to the Administrative Agent in the
preparation of the Loan Documents, amendments and waivers to the Loan Documents
(and any syndication thereof), (iii) all taxes (other than Excluded Taxes), if
any, upon any documents or transactions pursuant hereto, (iv) all expense and
costs of collection and enforcement of remedies incurred by the Administrative
Agent and Issuing Bank (including without limitation, reasonable fees, charges
and disbursements of one primary counsel to the Administrative Agent and one
local counsel in each appropriate jurisdiction or otherwise retained with the
Borrower’s consent) if default is made in the payment of any obligations under
the Loan Documents, and (v) the reasonable fees, charges and disbursements of
one primary counsel for the Lenders in connection with collection and
enforcement of remedies if default is made in the payment of any obligations
under the Loan Documents.

(b) INDEMNIFICATION. THE BORROWER SHALL INDEMNIFY EACH JOINT LEAD ARRANGER, THE
ADMINISTRATIVE AGENT, EACH ISSUING BANK AND EACH LENDER (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND
ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCURRED BY OR
ASSERTED AGAINST ANY INDEMNITEE:

(i) GENERAL INDEMNIFICATION. WHICH ARE RAISED BY OR OWED TO A THIRD PARTY AND
ARISE OUT OF OR AS A RESULT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT;
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
ARE DETERMINED TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF SUCH INDEMNITEE OR

(ii) CURRENCY INDEMNIFICATION. ARISE OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF THE FAILURE TO PAY ANY LOAN OR LC DISBURSEMENT DENOMINATED IN A CURRENCY, OR
ANY INTEREST THEREON, IN THE CURRENCY IN WHICH SUCH LOAN WAS MADE OR APPLICABLE
LETTER OF CREDIT ISSUED, INCLUDING, IN EACH SUCH CASE, ANY LOSS OR REASONABLE
EXPENSE SUSTAINED OR INCURRED OR TO BE SUSTAINED OR INCURRED BY ANY LENDER OR
ANY ISSUING BANK (A) IN LIQUIDATING OR EMPLOYING DEPOSITS FROM THIRD PARTIES, OR
WITH RESPECT TO COMMITMENTS MADE OR OBLIGATIONS UNDERTAKEN WITH THIRD PARTIES,
TO EFFECT OR MAINTAIN ANY LOAN OR LETTER OF CREDIT HEREUNDER OR ANY PART
THEREOF, (B) IN LIQUIDATING OR CLOSING OUT ANY FOREIGN CURRENCY CONTRACT, AND
(C) ARISING FROM ANY CHANGE IN THE VALUE OF DOLLARS IN

 

CREDIT AGREEMENT, Page 57



--------------------------------------------------------------------------------

RELATION TO ANY LOAN OR LC DISBURSEMENT MADE IN ANOTHER CURRENCY. Each joint
lead arranger, the Administrative Agent, each Lender and each Issuing Bank
agrees to notify the Borrower within fifteen (15) Business Days of engaging
counsel or incurring any other expense in defense of any claim that might result
in an indemnified liability.

(c) Indemnification by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent, an Issuing Bank or
the Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the applicable Issuing Bank
or the Swingline Lender, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought and based on the Applicable Percentages) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the applicable Issuing Bank or the
Swingline Lender in its capacity as such.

(d) Demand Obligations. All amounts due under this Section shall be payable not
later than thirty days after written demand therefor.

Section 8.04. Successors and Assigns.

(a) Benefit and Binding Effect. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit)),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders, any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments.

(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment by a Lender: (1) to one of its own Affiliates; (2) if any Event of
Default has occurred and is continuing, to any other Lender; or (3) if an Event
of Default under clauses (a), (e) or (f) of Article VI has occurred and is
continuing, to any assignee; and

(B) the Administrative Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the

 

CREDIT AGREEMENT, Page 58



--------------------------------------------------------------------------------

assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under
clauses (a), (e) or (f) of Article VI has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 8.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 8.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 8.03(c) or such Lender or assignee is otherwise a Defaulting
Lender, the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

CREDIT AGREEMENT, Page 59



--------------------------------------------------------------------------------

(c) Participations. Any Lender may sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it) with the prior written consent (such consent not to
be unreasonably withheld) of the Borrower but without the consent of the
Administrative Agent, any Issuing Bank or the Swingline Lender, provided that
(A) no consent of the Borrower shall be required for a participation by a
Lender: (1) to one of its own Affiliates; (2) to any agency, department, board,
governmental body or subdivision of the United States of America; (3) if any
Event of Default has occurred and is continuing, to any other Lender; or (4) if
an Event of Default under clauses (a), (e) or (f) of Article VI has occurred and
is continuing, to any party; (B) such Lender’s obligations under this Agreement
shall remain unchanged, (C) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (D) the
Borrower, the Administrative Agent, each Issuing Bank and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 8.02(b) that
affects such Participant.

(d) Pledge. Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

Section 8.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 8.03 and Article VII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

Section 8.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. ORAL AGREEMENTS OR
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FOREBEAR FROM ENFORCING REPAYMENT
OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE.
TO PROTECT THE BORROWER, THE ADMINISTRATIVE AGENT, THE SWINGLINE LENDER, EACH
ISSUING BANK AND EACH LENDER FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS REACHED COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, THE
OTHER LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES

 

CREDIT AGREEMENT, Page 60



--------------------------------------------------------------------------------

PAYABLE TO THE ADMINISTRATIVE AGENT WHICH ARE THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN THE PARTIES, EXCEPT AS THEY MAY LATER AGREE
IN WRITING TO MODIFY IT. This Agreement, the other Loan Document and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

Section 8.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 8.08. Governing Law. This Agreement shall be governed by and construed
in accordance with the applicable law pertaining in the State of New York, other
than those conflict of law provisions that would defer to the substantive laws
of another jurisdiction. This governing law election has been made by the
parties in reliance (at least in part) on Section 5–1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.

Section 8.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 8.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

CREDIT AGREEMENT, Page 61



--------------------------------------------------------------------------------

Section 8.11. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other the Borrower.
For the purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 8.12. Maximum Interest Rate.

(a) No interest rate specified in any Loan Document shall at any time exceed the
Maximum Rate. If at any time the interest rate (the “Contract Rate”) for any
obligation under the Loan Documents shall exceed the Maximum Rate, thereby
causing the interest accruing on such obligation to be limited to the Maximum
Rate, then any subsequent reduction in the Contract Rate for such obligation
shall not reduce the rate of interest on such obligation below the Maximum Rate
until the aggregate amount of interest accrued on such obligation equals the
aggregate amount of interest which would have accrued on such obligation if the
Contract Rate for such obligation had at all times been in effect. As used
herein, the term “Maximum Rate” means, at any time with respect to any Lender,
the maximum rate of nonusurious interest under applicable law that such Lender
may charge Borrower. The Maximum Rate shall be calculated in a manner that takes
into account any and all fees, payments, and other charges contracted for,
charged, or received in connection with the Loan Documents that constitute
interest under applicable law. Each change in any interest rate provided for
herein based upon the Maximum Rate resulting from a change in the Maximum Rate
shall take effect without notice to Borrower at the time of such change in the
Maximum Rate.

(b) No provision of any Loan Document shall require the payment or the
collection of interest in excess of the maximum amount permitted by applicable
law. If any excess of interest in such respect is hereby provided for, or shall
be adjudicated to be so provided, in any Loan Document or otherwise in
connection with this loan transaction, the provisions of this Section shall
govern and prevail and neither Borrower nor the sureties, guarantors,
successors, or assigns of Borrower shall be obligated to pay the excess amount
of such interest or any other excess sum paid for the use, forbearance, or
detention of sums loaned pursuant hereto. In the event any Lender ever receives,
collects, or applies as interest any such sum, such amount which would be in
excess of the maximum amount permitted by applicable law shall be applied as a
payment and reduction of the principal of the obligations outstanding hereunder,
and, if the principal of the obligations outstanding hereunder has been paid in
full, any remaining excess shall forthwith be paid to the Borrower.

 

CREDIT AGREEMENT, Page 62



--------------------------------------------------------------------------------

Section 8.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107–56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

Section 8.14. Recording of Conversations. Each Issuing Bank may electronically
record telephone conversations between itself and the Borrower solely for the
limited purpose of establishing the terms and conditions regarding each Letter
of Credit and each party agrees that such recordings may be submitted in
evidence to a court or in a proceeding only when the terms of a Letter of Credit
are at issue.

Section 8.15. Issuing Bank Funds. Each Issuing Bank agrees that any payments
under the Letters of Credit issued by it will be made with the Issuing Bank’s
own funds and not with funds of the Borrower; in no event shall any such payment
be made from or in reliance upon funds of any other Person. The Borrower’s
reimbursement obligations under Section 2.06(e) shall not arise with respect to
a Letter of Credit until payment has actually been made by the Issuing Bank in
connection with the drawing or demand for payment under the Letter of Credit.

Section 8.16. Payment of Available Currency. This is a loan transaction in which
the specification of the applicable Available Currency is of the essence, and
the stipulated currency shall in each instance be the currency of account and
payment in all instances. A payment obligation in one currency hereunder (the
“Original Currency”) shall not be discharged by an amount paid in another
currency (the “Other Currency”), whether pursuant to any judgment expressed in
or converted into any Other Currency or in another place except to the extent
that such tender or recovery results in the effective receipt by a party hereto
of the full amount of the Original Currency payable to such party. The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent, any Issuing Bank or any Lender under any Loan Document (in
this Section 8.16 called an “Entitled Person”) shall be discharged only to the
extent that on the Business Day following receipt by such Entitled Person of any
sum due hereunder in the Other Currency such Entitled Person may in accordance
with normal banking procedures purchase the Original Currency with the amount of
the Other Currency; and the Borrower, as a separate obligation and
notwithstanding any such judgment, agrees to indemnify such Entitled Person
against, and to pay such Entitled Person on demand, in the Original Currency,
the amount (if any) by which the sum originally due to such Entitled Person in
the Original Currency hereunder exceeds the amount of the Other Currency so
purchased.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

LEGGETT & PLATT, INCORPORATED By:  

 

  Sheri L. Mossbeck, Vice President and Treasurer By:  

 

  Matthew C. Flanigan, Chief Financial Officer and Executive Vice President

 

CREDIT AGREEMENT, Page 63



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, By:  

 

  Brandon Watkins, Vice President

 

CREDIT AGREEMENT, Page 64



--------------------------------------------------------------------------------

[LENDER] By:  

 

  Name:  

 

  Title:  

 

 

CREDIT AGREEMENT, Page 65



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES: Schedule 1.01    —    Existing Letters of Credit Schedule 2.01    —
   Commitments EXHIBITS: Exhibit A    —    Form of Assignment and Assumption
Exhibit B    —    Form of Opinion of Borrower’s Counsel Exhibit C    —    Form
of Increased Commitment Supplement Exhibit D-1    —    Form of U.S. Tax
Certificate (For Non-U.S. Lenders that are not Partnerships for U.S. Federal
Income Tax Purposes) Exhibit D-2    —    Form of U.S. Tax Certificate (For
Non-U.S. Lenders that are Partnerships for U.S. Federal Income Tax Purposes)
Exhibit D-3    —    Form of U.S. Tax Certificate (For Non-U.S. Participants that
are not Partnerships for U.S. Federal Income Tax Purposes) Exhibit D-4    —   
Form of U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships
for U.S. Federal Income Tax Purposes)

 

LIST OF SCHEDULES AND EXHIBITS, Solo Page



--------------------------------------------------------------------------------

SCHEDULE 2.01

TO

LEGGETT & PLATT, INCORPORATED

CREDIT AGREEMENT

COMMITMENTS

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 82,500,000.00   

Wells Fargo Bank, N.A.

   $ 82,500,000.00   

U.S. Bank National Association

   $ 82,500,000.00   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 57,500,000.00   

SunTrust Bank

   $ 45,000,000.00   

RBS Citizens, N.A.

   $ 40,000,000.00   

PNC Bank, N.A.

   $ 40,000,000.00   

Toronto Dominion (Texas) LLC

   $ 40,000,000.00   

Compass Bank

   $ 40,000,000.00   

BMO Harris Bank

   $ 35,000,000.00   

Fifth Third Bank

   $ 30,000,000.00   

Arvest Bank

   $ 25,000,000.00      

 

 

 

Total

   $ 600,000,000.00      

 

 

 

 

Schedule 2.01 to CREDIT AGREEMENT, Solo Page



--------------------------------------------------------------------------------

ANNEX II

TO

LEGGETT & PLATT, INCORPORATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT D-1

TO

LEGGETT & PLATT, INCORPORATED

CREDIT AGREEMENT

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to Credit Agreement by and among Leggett & Platt,
Incorporated, a Missouri corporation (the “Borrower”), each of the banks or
other lending institutions which is a signatory hereto (the “Lenders”), JPMORGAN
CHASE BANK, N.A., as agent for itself and the other lenders (in such capacity,
together with its successors in such capacity, the “Agent”), and is made with
reference to that certain Credit Agreement dated as of August 19, 2011 (as
amended, the “Credit Agreement”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:             ,      20[    ]



--------------------------------------------------------------------------------

EXHIBIT D-2

TO

LEGGETT & PLATT, INCORPORATED

CREDIT AGREEMENT

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to Credit Agreement by and among Leggett & Platt,
Incorporated, a Missouri corporation (the “Borrower”), each of the banks or
other lending institutions which is a signatory hereto (the “Lenders”), JPMORGAN
CHASE BANK, N.A., as agent for itself and the other lenders (in such capacity,
together with its successors in such capacity, the “Agent”), and is made with
reference to that certain Credit Agreement dated as of August 19, 2011 (as
amended, the “Credit Agreement”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:             ,      20[    ]



--------------------------------------------------------------------------------

EXHIBIT D-3

TO

LEGGETT & PLATT, INCORPORATED

CREDIT AGREEMENT

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to Credit Agreement by and among Leggett & Platt,
Incorporated, a Missouri corporation (the “Borrower”), each of the banks or
other lending institutions which is a signatory hereto (the “Lenders”), JPMORGAN
CHASE BANK, N.A., as agent for itself and the other lenders (in such capacity,
together with its successors in such capacity, the “Agent”), and is made with
reference to that certain Credit Agreement dated as of August 19, 2011 (as
amended, the “Credit Agreement”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:     Name:   Title:

Date:             ,      20[    ]



--------------------------------------------------------------------------------

EXHIBIT D-4

TO

LEGGETT & PLATT, INCORPORATED

CREDIT AGREEMENT

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to Credit Agreement by and among Leggett & Platt,
Incorporated, a Missouri corporation (the “Borrower”), each of the banks or
other lending institutions which is a signatory hereto (the “Lenders”), JPMORGAN
CHASE BANK, N.A., as agent for itself and the other lenders (in such capacity,
together with its successors in such capacity, the “Agent”), and is made with
reference to that certain Credit Agreement dated as of August 19, 2011 (as
amended, the “Credit Agreement”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:   Title:

Date:             ,      20[    ]